 In theMatter of M.SNOWER&COMPANY, DIVISIONOF OPELIXATEx-TILE MILLS,INC.andAMALGAMATEDCLOTHINGWORKERS OF AMER-ICA, C. 1. 0.Case No. 14-C-1273.-Decided April 29, 1919DECISIONAND°ORDEROn January 28, 1949, Trial Examiner Charles L. Ferguson issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Respondent's request for oral argument is hereby denied, as therecord, the Intermediate Report, and the Respondent's exceptions andbrief, in our opinion,' adequately present the issues and the positionsof the parties.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds 'that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the modifications noted below.1.The Trial Examiner found, and we agree, that the Respondentinterfered with, restrained, and coerced its employees, in violation ofSection 8 (a) (1) of the Act, by interrogating employees regardingtheir union activities; by threats, made to individual employees andin a speech to the assembled employees, that the plant would be closedif the Union succeeded in organizing it; and by discriminatorily dis-charging Katherine Morgan at the time and under the circumstancesin which her discharge occurred.Unlike the Trial Examiner, how-' Pursuant to the provisionsof Section 3 (b) of the National Labor Relations Act, asamended, the National Labor RelationsBoard has delegated its powers in connection withthis proceeding to a three-member panel[ChairmanHerzog and Members Houston andMurdock].83 N. L. R. B., No. 38.290 M. SNOWER & COMPANY291ever, we do-not+rely on the "course of action" pursued by the Respond-ent;' nor on the warning to the union organizer that the plant wouldclose if organized, as there is no showing that that particular state-ment was communicated, or intended by the Respondent to be com-municated, to the employees?2.The Trial Examiner found that the Respondent discriminatorilydischarged Katherine Morgan and Iola Baker.We find unpersuasivethe various contradictory reasons advanced by the Respondent forthese discharges, and therefore, and for the reasons set forth in theIntermediate Report, agree with the Trial Examiner that Morgan andBaker were discharged in violation of Section 8 (a) (3) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, M. Snower &-Company, Division of Opelika Textile Mills, Inc., Cairo, Illinois, andits officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Amalgamated Clothing Workersof America, C. 1. 0., or in any other labor organization of its employees,by discriminatorily discharging or refusing to reinstate any of itsemployees, or by discriminating in any other manner in regard to theirhire and tenure of employment, or any term or condition of employ-ment;(b) Interrogating its employees concerning their union affiliations,activities, or sympathies;(c)Threatening to close the plant if the employees organize aunion ;(d) In any other manner interfering with, restraining or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist Amalgamated Clothing Workersof America, C. I. 0., or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all of such activi-ties, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act, as guaran-teed in Section 7 of the Act.3Matter of Parkaide Hotel,74 N. L.R. B. 809. 292DECISIONSOF NATIONALLABOR RELATIONS BOARD2.'Take the following affirmative action which the Board find's willeffectuatethe policies of the Act(a)'Offer to Katherine Morgan and Iola Baker immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges;(b)Make whole Katherine Morgan and Iola Baker for any loss ofpay they may have suffered by reason of the Respondent's discrimina-tion against them by payment to each of them of a sum of money equalto the amount which she normally would have earned -as wages fromthe date of her discriminatory discharge to the date of the Respondent'soffer of reinstatement,lessher net earnings during said period;(c)Post at its plant in Cairo, Illinois, copies of the notice attached,hereto and marked "Appendix A." 8Copies of said notice, to be fur-nished,by the Regional Director for the Fourteenth Region, afterbeing signed by representatives of the Respondent, shall be posted bythe Respondent immediately upon receipt thereof, and maintained byit for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(d)Notify the Regional 'Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in'AMALGAMATED CLOTH-ING WORKERS OF AMERICA, C. 1. 0., or in any other labor organiza-tion, by discriminatorily discharging or refusing to reinstate anyof our employees, or by discriminating in any other manner in re-gard to their hire and tenure of employment, or any term or con-dition of employment;WE WILL NOT interrogate our employees in any manner concern-ing their union affiliations, activities, or sympathies;WE WILL NOT threaten employees that we will suspend opera-tions or take any other economic reprisal if AMALGAMATED CLOTH-3In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice, before the words "A DECISION AND ORDER," thewords, "A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." M. SNOWER & COMPANY293ING WORKERS OF AMERICA, C. 1. 0., or any other labor organization,succeeds in unionizing our plant.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist AMALGAMATEDCLOTHING WORKERS OF AMERICA, C. I. 0., or any other labor organ-ization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-rose of collective bargaining or other mutual aid or protection,or to refrain from any or all of such activities except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.WE WILL OFFER to Katherine Morgan and Iola Baker immediateand full reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges they previously enjoyed, and make them whole for anyloss of pay suffered as a result of the discrimination against them.All our employees are free to become, remain, or refrain from be-coming, members of the above-named union or any other labor organi-zation except to the extent that this right may be affected by an agree-ment in conformity with Section 8 (a) (3) of the amended Act.M. SNOWER AND COMPANY, DIVISIONOF OPELIKA TEXTILE MILLS, INC.,Employer.By -------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERMessrs. V. Lee McMahonandHarry G. Carlson,for the General Counsel.Mr. Sidney W. Hollander,of Chicago, Ill., for the Respondent.Mr. Nile Hagy,of St. Louis, Mo., for the Union.STATEMENT OF THE CASEUpon a charge filed March 10, 1947, by the Amalgamated Clothing Workersof America, CIO, herein called the Union, the General Counsel of the NationalLabor Relations Board,' by the Regional Director for the Fourteenth Region,'The General Counsel and his representatives at the hearing are herein referred to asthe General Counsel,and the National Labor Relations Board as the Board.844340-50-vol. 83-20 294DECISIONS OF ;NATIONALLABOR RELATIONS BOARD(St.Louis,Missouri), issued his complaint dated June 27, 1948, againstM. Snower, Division of Opelika Textile Mill's,- Inc., an Illinois corporation ' with 'its principal office at Chicago, Illinois, and operating a branch plant at Cairo,Illinois,' herein called the Respondent,' alleging that the Respondent had en-gaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act, and Section 8 (a) (1)and (3) of the Act as amended by the Labor Management Relations Act, 1947,61 Stat. 136.'Copies of the complaint, the charge, and the notice of hearingwere duly served upon Respondent and the Union.With respect to unfair labor practices, the complaint alleges, in substance,that "from on or about January 1947," and continuing to the date of the com-plaint, Respondent interrogated its employees concerning their union affiliationsand activity and threatened to close its Cairo plant if it was organized by theUnion and that on March 4 and 5, 1947, respectively, Respondent dischargedemployees Iola Baker and Katherine Morgan, and since then has refused andfailed to reinstate them, because of their union activities.By its answer, filed June 22, 1948, Respondent admitted it was "engaged ininterstate commerce," but denied that it had engaged in any of the unfair laborpractices alleged in the complaint.Pursuant to notice, a hearing was held at Cairo, Illinois, on July 27 and 28,1948. before the undersigned Trial Examiner duly designated by the Chief TrialExaminer.The General Counsel and the Respondent were represented by coun-sel and participated in the hearing.The Union was represented by its RegionalDirector.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon the issues.At the close of the evidence a motion by the General Counsel to conform thepleadings to the proof "in regard to names, dates and places" was granted with-out objection.Both counsel waived oral argument and leave was granted tofile briefs or proposed findings and conclusions, or both, on or before August 12,1948.Subsequently the time for filing briefs was extended to August 24, 1948.I timely received and have examined and considered the briefs filed herein bythe General Counsel and counsel for the Respondent respectively.Upon the entire record in the case, and from my observation of the witnesses,I make the following :---FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTItwas stipulated, of record, by and between counsel for Respondent and theGeneral counsel that:M. Snower and Company, Division of Opelika Textile Mills, Inc., is anIllinois corporation with its principal office and place of business locatedat 361 W. Chestnut Street, Chicago 10, Illinois and with a branch factoryat 2715 Commercial Avenue, Cairo, Illinois where the Respondent is engagedin the manufacture, production and sale of washable service apparel.During the year 1947, a representative period, the Respondent purchasedraw materials consisting principally of cotton for its Cairo plant in excess2 The complaint alleges unfair labor practices at this branch plant.8 The Respondent is also variously referred to herein as Snower,the M. -Snower Com-pany and the Company.4 June 23, 1947, Public Law 101, 80th Congress, Chapter 120, 1st Session.Referredto at times as the Amended Act or the Act, as amended. 0M. SNOWER & COMPANY295of $25,000 in value of which approximately 90% was shipped to the Cairoplant from points outside the, State of Illinois.During the same period, Respondent sold finished productsin excess of$50,000 of which approximately 90% was shipped from the Cairo plant -topoints outside the State of Illinois.Respondent concedes that it is engaged in commerce within the meaningof the National Labor Relations Act as amended.H. THE LABOR ORGANIZATION INVOLVEDIt was further stipulated, of record, by and between counsel for Respondentand the General Counsel, and I so find, "that the Amalgamated Clothing Workersof America, CIO, is a labor organization, within the meaning of the NationalLabor Relations Act, (Section 2 (5)) admitting to membership employees of theRespondent."III.THE. UNFAIR LABOR' PRACTICESA. BackgroundFor many years the firm of D. L. Marx and Company owned and operated asmall manufacturing plant located at Cairo, Illinois.Reference is made in thetestimony to operations of the Marx firm in 1938 and continuously thereafter toSeptember 6, 1946, the date Respondent, M. Snower and Company, took over theplant and the business from the Marx firm, although the testimony indicates theMarx firm had in fact operated the plant for a much longer period. The Marxfirm was a partnership composed of Stanley A. Marx and his father. Stanley A.Marx, the key management personality and authority in this controversy, wasthe active plant manager.When the name Marx is hereinafter used the referenceis to Stanley A. Marx. The Marx firm made "`cotton work garments" and em-ployed from 30 to 40 girls and women in the operation of the various machinesand the performance of other tasks in connection with their manufacturingbusiness.The testimony discloses that a very informal and mutually friendly-relationshipexisted between Stanley A. Marx and his employees. There were no specific orannounced rules or requirements governing employee conduct nor does it appearthat any definite or generally accepted and enforced rules as to employee conducthad become established by practice or custom.Marx seems to have had a kindly,understanding, and helpful attitude toward the employees which was reciprocatedby them.As illustrative of the friendly relationship between Marx, "the boss,"and the employees, they generally addressed him and referred to him as"Stanley."'Marx was in close and personal contact with the employees duringworking hours.There was no union organization or union or concerted employeeactivity in the Marx plant.Apparently the employees had ready and unrestrictedaccess to "the boss" at all times in reference to wages, working conditions, andgrievances.Marx held and was firmly of the opinion that a union in the plantcould serve no beneficial purpose and would not be in the best interest of eitherthe employer or the employees.As of September 6, 1946, the Respondent, M. Snower and Company, "took over"'the Marx plant and has operated same since that date. Stanley A. Marx was5Girls employed at the plant, as witnesses, referred to Marx, in their testimony, asStanley and the testimony is that- "all the girls in the plant called him Stanley."8I am not clearwhetherSnowerpurchased or leased the Marx plant.It is my impres-sion that Snower purchased the plant from the Marx firm, at least the machinery.AnywaySnower"took over" (term used inthe testimony) full control on the date stated. 296DECISIONSOF -NATIONALLABOR RELATIONS BOARD0employed and continued by the Snower Company as manager. In his capacityas manager for Snower, Marx was the sole supervisor at the plant.He did thehiring, made assignments of work and tasks, and exercised the same authority inreference to the employees that he formerly had exercised as owner and manager.It appears that the Marx employees were continued as Snower employees and per-haps some new employees added, as Marx testified that after Snower "tookover" the employees numbered "in the neighborhood of 50."All of the employeeand former employee witnesses who testified in this proceeding had worked forthe Marx firm and continued, upon the change in ownership, to work for Snower.These witnesses referred to Marx as "our only boss" and "our boss all of thetime."The same personal manager and employee relationship and administrationthat had existed during the Marx ownership continued without change or limi-tation after Snower took over. There was no change of any kind whatsoever inpersonnel policies or practices and no rules of any kind relating to employee con-duct were announced.Under the Snower operation there was a change in themethod of paying the employees, in the materials used and the type of garmentmanufactured.Snower turned to the manufacture of "washable cotton apparel."The description of these garments is not clearly given in the testimony but as theundersigned understands they consisted largely of washable work coats anddresses of the type, by way of illustration, used by nurses, dentists, barbers, andother professional and business workers.M. Snower and Company operated aplant at Chicago, Illinois, where it maintained its principal office, and otherplants, in addition to this Cairo, Illinois, plant, at other points, all engaged inor connected with the manufacture of garments and wearing apparel.B. Interference, restraint, and coercion1.Statement of evidence bearing on the allegation of interference, restraint,and coercionThe Snower Company was opposed to unions in its plants and, according tothe testimony of Marx at the hearing, none of its plants had been "unionized."In a speech' to the employees of this Cairo plant Marx stated that the presidentof the Snower Company had informed him (Marx) that the "Chicago plant hadalways resisted unionization and that they intended operating their organizationas a unified whole."Marx testified that he was informed of, and heard talkabout, the formation of a union at the Cairo plant as early as November 1946,that he learned of it "through reports" made to him by employees and "the usualsewing room talk" and thereafter "heard about it constantly from women talkingacross the room."Katherine Morgan had, with interruptions of varying length, worked for theMarx firm since 1938 and was employed by Marx at the time Snower took overthe plant.Iola Baker 8 had worked for Marx only a short time before Snowertook over.As did the other girls and women employed by Marx, Morgan andBaker continued as employees of Snower. "Sometime before Christmas," orThis speech will bediscussed later herein when reached in the course of the chrono-logical statement of events.8Iola Baker and Katherine Morganare the two girls alleged to have been discrimi-natorily discharged on March 4 and 5, 1947, respectively. M. SNOWER & COMPANY297"around Christmas" 1946,' Marx directed Baker, his office girl, to "look upKatherine's (Morgan)record and see how much she was making an hour."Baker did so and advised Marx of the amount and while,in her testimony, shecould not recall the exact amount shown by the records, she remembered "it wasan average rate."Marx then remarked to Baker that Morgan "had been doingsome agitating and he supposed" Baker "had heard about it already" and "asked"Baker to send Morgan, who was working in the factory on the second floor, down-stairs to the office.10Baker notified Morgan that "Stanley wanted to see herdownstairs."The following is Morgan's accredited account of the interview,which, as is presently noted, was not denied in any particular by Marx in histestimony and was in fact confirmed by him : "I went downstairs and Stanleytold me to sit down, that he wanted to talk to me. He said he had heard therewere a lot of rumors going around that I was agitating for a union.I told himI wasn't agitating for a union and knew nothing of one at that time.He toldme not to hold a grudge against girls upstairs, he did not hear it upstairs butheard it out of town.He said, 'As you know M. Snower. . .is a small concernhere and they will probably just move out the machinery.'He did not thinkthey would let us organize here, as they weren't organized in Chicago.He alsosaid he didn't know if I was depending upon my job for a living or not but ofcourse some of the girls had to work.He would hate to think of me being thecause of some of the other girls losing their jobs."Morgan testified that at thispoint she "started crying," whereupon Marx said : "Don't go back upstairs cryingfor I do not want the girls to think I am bawling you out for work. If you haven'tbeen agitating for the Union don't start it and don't mention this conversationupstairs for I do not want any of the girls to know about it."Marx's testimonythat he was aware of union sentiment and talk among the employees as earlyas November 1946 has been related above. In that connection he was asked, oncross-examination, "Did you do anything about it in November." To which Marxreplied: "No, I called Katherine (Morgan) downstairs, as she testified.Thewords she testified were substantially right."Shortly after the interview with Katherine Morgan a girl named RobertaCastellano made application for work at the Snower plant.Marx rejected herapplication on the grounds,as he stated to Baker,that Mrs. Castellano's husbandwas "an agent for a laundry union" and if he hired her "some of the girls mightthink she was up there to organize."He directed that a notation be made"below her name in the application book, that her husband was an agent forthe laundry union."From the beginning of the union talk and discussion in the factory and through-out the period of time covered by the union activities involved in this proceedingMarx reported the union activities and developments to the Chicago office.Mostof these reports were made'verbally to Mr.Katz and Mr.Cohn,company officersor representatives, either at the Cairo plant or by telephone to Chicago.He keptthe Company currently informed of new developments which he considered ofconsequence.He stated that he"sifted the chaff from the wheat."Such visitsas Mr. Katz,Mr. Cohn or other representatives of the home or principal officeof Snower and Company at Chicago made to the Cairo plant were in connectionwith periodic conferences with Marx and inspections or surveys of operationsin general.So far as the evidence disclosesthey at notime exercised, or at-tempted to exercise,any authority over or supervision of local personnel relations0 Baker testified,"Sometime before Christmas"and Morgan,"around Christmas,"1946.10 The quoted portions are excerpts from the undenled and accredited testimony of IolaBaker concerning this incident. 298DECISIONSOF NATIONALLABOR RELATIONS BOARDor managementaffairs or to interfere with, alter or-change the personnelpoliciesand attitudesso long established and followedby Marx.Except as otherwise noted the events herein set out occurred during 1947.The latter part of January, Blaine Draper,an organizerfor the AmalgamatedClothing Workers of America, CIO, arrived in Cairo with the purposeof organ-izing a unionat Respondent's plant.Draper first contacted Iola Baker at her(Baker's)home.When Baker advised Draper that she (Baker) worked inthe office, Draper,expressingsome doubt as to Baker's eligibility for membershipin the Union, requested"namesof girls working on the floor so that she mightcall on them."Baker gave Draper "four or fivenames."Draper testified thatKatherineMorgan was"amongthe first employees" she contacted.On thatoccasion Draper called on Morgan at her (Morgan's) home at night and solicitedMorgan's support of the Union.Morgan told Draper, "I am for the Union andwill do all I can to helporganize."Another employee, Nola Steele,' was presentat this conference and both Morgan and Steele there and then enlisted in theunion organizational campaign and both became members of the organizingcommittee which was later formed.Morgan immediatelybecame active in behalf of the Union and openlyespousedthe unioncause.She approached employees on the plantpremises,before workand duringthe lunch period, seeking to interest them in the Union. She testifiedthat she personally talked with "about half of the employees" about the Union,explaining the "benefits': she thought the employees "could get out of it."Theevidence indicates that Morgan was the most active and openlyaggressive mem-,her of the organizing committee.'Baker talked privately with the employeesabout the Unionexpressingopinions favorable to the Union'sRespondent's plant was housed in a two-story building.The first floor wasused for storage and shipping and a small office. The entire second floor" wasused for themanufacturing or production operations.On the morning of Feb-ruary 10,Morgan,who worked on thesecond,.or shop floor,went "back to thefurnace to get warm," as the girls-were wont to do on cold.mornings beforecommencingwork, where she was joined by two other employees, Geneva Meredith.and Nola SteeleMarx was seated about 5 feet from the furnace at a "foldingtable which he was using as a ,desk."He saidsomething to Morgan which shedid not understand and she walked over to the table. The following accountof the ensuing conversation is taken from the accredited testimony of Morgan,which was not denied or controverted by Marx. "He (Marx)said, 'Katherine,you lied to me didn't you.' I asked, What about.He said, 'Before when I talkedto you about agitating for a union you did not stop.' I said, 'Stanley, I did nothave anything to do with starting this Union.'He said, 'Well if you did not"Nola Steele afterwardsmarried oneMeredithand as NolaMeredithtestified as awitness at the hearing.She is variously referredto inthe record as Nola Steele, NolaMeredith, and Nola Steele Meredith.12As illustrative of this is the testimony of ElsieSmoot,one of the employees.Smoot,worked for the Marx Company and continuedas a Knoweremployee until sometime in-September 1947.Smoot testified that Morgan was the first person who talked to herabout the Union and that she told Morgan thatshe -(Smoot)"would'go for the Union."This occurred at the plant in January or February.. As to Morgan's activities, SmoottestifiedMorgan wasbusy on behalfof the Union, "any time she had a chance"talking.to employees at the plant "before work, at noon,and in afternoon," "morning and noonat the factory and afternoon (after work) at the drug store "as Smoot testified that Baker talked with her many times, at least "a dozen times,"about the Union.14 As I understand the arrangement the entiresecond floor was one room,open space,without partitions. M. SNOWER & COMPANY299start it you are not doing.-what I asked you to do in keeping it going.'He toldme I seemed to forget easy, that I must have forgotten what sufferings my hus-band, daughter and I had during the strike at Valley Steel.My husband wasemployed at Valley Steel and they went on strike.1"5In the early part of February, after the union organizational activities werewell under way, Marx asked Baker, the office girl, if she "had been approachedyet as to joining the Union."Baker testified that thereupon she asked, "What hemeant" and told him she "did not know what he was talking about" and ,that"he just turned around and walked off."This conversation occurred in the after-noon after the lunch hour and later that same afternoon Marx told Baker that"the girls were wasting their time" and "he did not think the older girls wouldgo for the Union."On February 11, presumably in the evening or at least afterworking hours, the organizing committee (all employees of Respondent) met withDraper, the union organizer, at the Cairo Hotel.Morgan driving an automobileowned by Geneva Meredith conveyed the members of the organizing committeeto the meeting.Morgan let the other girls out of the car on Washington Streetnear the intersection of Washington and 8th Streets "to go over to the hotel"and she then "went on to pick up another girls 18When Morgan stopped the auto-mobile on Washington Street to let the girls out Marx was observed in his auto-mobile, which was standing on 8th Street at the intersection, "just ready to enterintoWashington."On the following day, February 12, at about 2:30 or 3 o'clock in the afternoon,during working hours, Marx pulled the power switch and shut down the machinesand standing at or near the switch read a prepared speech to the employees whoremained at their machines during its delivery.At the conclusion of the speechhe turned on the power and work was resumed. After delivery of the speech,Marx directed Baker to make typewritten copies of it and "if any of the employeeswanted to read the speech to give it to them."Marx verified General Counsel'sExhibit 3 as being a copy of the speech. A copy of that exhibit, being the fulltext of the speech, is attached hereto as Appendix A.Marx testified that he wasprompted to make this speech by the request of "some of the employees" that he"say something to them" advising "how I stood on the matter" (the Union).An abstract of paragraphs 1 to 5, inclusive, of the speech follows.Marx com-menced by stating, "I am reading these remarks to you to prevent any distortionor misrepresentation of what I have to say."He replied to a charge, which hesaid had been made, that all he (Marx) "is thinking about is his job" with theassertion that "maybe" he was "thinking about your jobs too" but submitted that"should you decide in favor of a closed shop, it will indicate a reflection on yourlack of satisfaction with the present management (Marx) and I shall notify M.Snower and Co. that they are free to terminate my contract."He then notedthat, under the Marx management, the employer-employee relationship had been15 GenevaMeredith fully corroborated Morgan's testimony concerning this incident.,Her testimony was that, on this occasion, "Stanley said, 'Katherine you lied to me.'Katherine was standing by the furnace.She went three or four steps over there and said,'What did you say Stanley?'He said,'You lied to me about agitating for a union.' Shesaid, 'I am not agitating.'He said, 'At least you are not doing what I told you to'I got a hold of her dress and said, 'Come on Katherine, don't say any more, let's go to ourmachines' "This witness added that Marx also said, "You forget easy. You forget howPreacher (Morgan's husband) did at Peoria, and your sufferings on account of ValleySteel."The other employee at the furnace that morning, Nola Steele,said she was atthe furnace the morning Marx"talked to Katherine about her union activities"but shedid not hear what was said.10The context indicates a committee member. 300DECISIONSOF NATIONALLABOR RELATIONS BOARD"singularly happy" and "you have always had direct access to the managementfor any complaints and grievances."Marx next observed that "tension" hadexisted in the plant "since this issue arose" and inquired, "Are you happier withthis division than you were before?" It was then recalled that "at one time,"about 1920, the Marx firm "operated a closed shop" and that the Union "had apaid business agent here, who kept the employees continually stirred up anddivided into two camps" and "they were kept busy playing union politics."Marxhere stated that he wished to "say a word in favor of collective bargaining,"that "in a large plant, where workers become mere numbers, it 'is their onlymethod of presenting grievances or complaints to the management," and added"a word of praise for the national labor unions in our industry . . . assplendidly operated organizations run in a truly democratic manner."To thispoint Marx confined his remarks generally to permissible expression of "views,argument or opinion" " about the organization of a union at this plant, indicatingunmistakably that in his opinion a union would not serve the best interests ofthe employees and would impair the pleasant employer-employee relationship thathad so long existed there. In paragraphs 6 and 7 an abrupt change in the pres-entation of the matter is made.As requisite to a proper consideration of thestatements and representations therein made, in the light of the allegations ofthe complaint, the full text of these paragraphs is set out, as follows :The acceptance or rejection of a contract is something entirely out of myhands and rests with the top management,of M. Snower & Co. In talkingwith the President, Monday morning, and telling him of this matter, he statedthat the Chicago plant had always resisted unionization and that they in-tended operating their organization as a unified whole.Their investmentin this plant represents a trifling amount of their capitalization and it ismy belief that they could easily write off the entire venture as a total losswithout suffering unduly.On the other hand, this industry promises to bea good thing for the town in absorbing surplus female labor and a goodthing for you in affording secure employment, at a fair wage. The factthat your are here indicates that you wish to work, as a means of livelihood,to supplement other income or for other good and sufficient reasons.WeDo know that we will continue operating as an open shop.We Do Not knowif we will continue operating as a closecl shop.Remember the story of thedog who wanted to swap his bone for the one that his reflection in the watercarried.It isn't always the best policy to swap the known for the unknown.It is true that some other firm might buy out M. Snower & Co.'s holdingsin Cairo and operate under a contract but there would be a shut down fora protracted period and obtaining proper machinery today is a critical,prob-lem.A firm in Mounds City has had its building ready for four months andhas been unable to start operations because of this lack.In paragraph 8 Marx surmised that "the professional organizer had probablypromised you that she will obtain the same rate for you that prevails at theChicago plant."He then explained that there is a 20 percent differential oc-casioned by the cost "of freighting materials back and forth, duplication ofmanagement and . . . doing business under two roofs instead of one" andasserted that "this plant would be shut down before" the Company would paythe employees the same rate paid at the Chicago plant. The remainder of thespeech, paragraphs 9, 10, and 11, appears to be generally permissible views,11 Sec.8 (c), Labor Management RelationsAct, 1947. M. SNOWER & COMPANY301arguments,and opinion.Reference was made to some statements allegedly madeby the "professional organizer" concerning "rest periods during the morningand afternoon" and Marx reminded the employees, "You girls have been freeto take these periods with very few restrictions and those only when the privilegewas obviously abused."A policy of impartiality in the apportionment and as-signment of work was declared and acknowledging the "finest kind of coopera-tion and compliance" on the part of the employees in the past, Marx remindedthem that he "likewise" had "tried to comply with your requests when theywere reasonable and within my power."Marx next surmised that "in yourwashroom and hotel-room conferences, during your morning pow wows . . .and in visits of the organizer to your homes you have probably been promiseda paradise" but cautioned them to remember "there just isn't any Santa Claus"and the Company "will still require production to meet pay rolls." The speechthen concludes with this statement : "Let me say, that there will be no reprisalsagainst any girl active in this movement. It is something entirely within herrights and we wish you to know that your jobs are secure as long as you producesatisfactorily and on a parity with other employees and so long as M. Snowerand Company continues to operate under my management in Cairo."As noted Marx delivered his speech to the employees about midafternoon ofFebruary 12. "The girls (employees) interested in the Union" held a "meeting"that night or "evening" at the Odd Fellows Hall.The employees were notified ofthis meeting, at the plant during the day, by members of the organizing commit-tee who "just let them know there would be a meeting and asked them" to. attend.Morgan personally talked to "several" of the girls about the meeting.Alsoorganizers stood at the exits as the girls left work that day handing out "bills"advertising the meeting.18Baker testified that she attended this meeting, that itwas the only one of the union meetings she attended, that at that time 35 or 40girls were employed at the plant and "almost half" or "between 15 and 20" werepresent at the meeting.Baker further testified that on the following day, Feb-ruary 13, Marx came to her and said he was "surprised that many of our peoplewould go to the meeting and be interested in the Union" and "surprised that you(Baker) of all people would be dissatisfied with your job" andaskedwhere shecould "find another job as good as the one" she had there.19Elaine Draper, the unionorganizer, testified that in February, the day followingor "shortly" after Marx delivered the speech to the employees she went to theplant about 5 or 10 minutes after "quitting time . . . for the purpose of seeing"Marx "and talking to him . . . in private." Prior to that time she hadseenMarxon twooccasionsbuthad not conversed with him.Shehad decidedto seek a private interview with Marx in an effort to persuade him tocease his"activities"and "suggestto him he might have violated the law by hisactions."Entering the plant she heard "female voices" on the second or shopfloor and "realizedthat some of the girls had not yet left the plant."As she didnot think it advisable to discuss the matters she had come to talk over with Marxwith employees present she tarried at the "foot of the stairs"leadingto the secondfloor to await the departure of the girlson thesecond floor whose voices she hadheard.At that instant she discovered that a conversationor discussionabout theUnion wasin progressat or near the stairlanding onthe second floor in which aman, whom, aswill presently be noted, she later found to be Marx, and three of thegirl employees were engaged.This promptedher to "listento the restof the con-18 From the testimony of Katherine Morgan." Baker's testimony concerning this incident was not controverted in any particular oreven referred to by Marx in his testimony. 302DECISIONS OF NATIONALLABOR RELATIONS BOARDversation" and she overheard the following.Marx said : "The difference iswhether the plant is independently owned or foreignly owned. If it is a localplant and the men own the machinery and buildings, then the Union has got themby the short of the hair but if it is a foreign-owned plant they probably do nothave much invested and can easily shut the plant down and move out. I suspectitwill only cost this Company $15,000 to shut this plant down and that is not verymuch."At this point one of the girls said : "That is what I have been afraid of,that they would come in here and shut us down." Marx then stated : "Whenthis all dies down, I am going to have some pleasant things to tell you. I can'ttell you now, but I have talked to some of the people in Chicago and I think wewill have some good news for you girls."Whereupon one of the girls exclaimed :"Gee, I hope so.This has been a pleasant place to work and I would not want tosee the plant shut down."To this Marx replied : "You do not have to worry. Ithink most of the girls in here know they have a good job and they want security.I don't think they are going to throw that overboard." Some other conversationfollowed in which the girls mentioned invitations to union meetings which theyhad declined and then the girls started down the stairs.When Draper heard thegirls coming down the stairs she started up the stairs and met the three girls"face to face."Draper recognized one of the girls as Dottie Glaub, an employeeupon whom she had called at her (Glaub's) home. Draper did not know thenames of the other girls but said she had seen them- "coming in and out of theplant" and "around the plant."On the second floor Draper found Marx standing"just a bit back from the stairway."The only other person in the room was ajanitor "who was off in a corner sweeping."Draper introduced herself to Marxand told him she was sending a letter that day to all of his employees and "wantedhim to see it. and know what we were saying." At the same time Marx gaveDraper a copy of his speech to the employees, which he had delivered on February12, "the day before or shortly before," and signed it for her.Draper then toldMarx she had come to see if "we could reach an understanding," that she "thoughthe was violating the law in talking to some of the girls the way he had been," andthat if he continued she "would be forced to file charges" of unfair labor practicesagainst him.Marx denied that he had "coerced or intimidated" any of the em-ployees and said that "they were free to join the Union," but that he had been toldby the president of the Company that he (the president) "would never sign aunion contract, . . . would not put union labels in some of his garments and not inothers and would not have a closed shop ever," and that he (Marx) "personallybelieved that the shop would close down if the Union came in."Marx again denied"intimidating the girls."Draper then told him that she had "stood at the foot ofthe stairs . . . and heard the conversation with Dottie Glaub and the other twowomen" and reminded him that the girls' remarks in the course of that conversa-tion indicated that they understood his statements to mean that the plant wouldbe shut down if the Union came in, and asked him why, if that was not what hemeant, he did not correct the interpretation the girls had placed upon his remarks.Marx said he "did not believe in being contentious." Shortly Marx terminatedthe conversation by walking to the stairs where he stopped, permitting Draper whowas following to precede him down the stairs.'*20Draper's account of this incident and the conversations had and overheard is acceptedas being substantially correct.Itwas not controverted in any particular by Marx nor'as'any inquiry whatsoever made of Marx concerning the matters to which Draper testi-fled.Draper said that "immediately after" the conversations and incidents related shemade notesthereof and of "what was said" which were later incorporated in a "completestatement of everything I had doneor seenor heard inconnectionwith the plant, thedates and the meetings." M. SNOWER & COMPANY2 Conclusion as to interference, restraint, and coercion303Marx's day-by-day personal contact with the employees in this small plant andthe close relationship which existed between them has been noted.Marx's testi-mony and admissions, set out above, and the circumstances developed by thewhole testimony show that from the very inception of the union talk or "agita-tion," as Marx termed it, he was fully aware of, and kept informed about, whatwas going on in reference to union activity and who, among the employees, werepromoting and supporting the union movement.The evidence clearly shows thatthe Snower Company and Marx, as their manager, agent, representative andspokesmanat this plant, with full authority to hire and fire and direct all opera-tions there, were opposed to the organization of a union in the plant.The first issue that arises is whether that opposition took the form, throughMarx's activities, of interference, restraint, and coercion of the employees asthose terms are used in the Act.From the time the first rumor of union "agita-tion" came to his ears, to the date of the last union activity mentioned in thetestimony,Marx's paramount theme by innuendo, suggestion, and implication,and, in fact, by unmistakable language, was to the effect that the organization,of a union would imperil or endanger the employees' jobs and that rather thanrecognize the Union and enter into a union contract, the Company would closethe plant, or at least withdraw from the Cairo operation. In his arraignment ofMorgan, "around Christmas 1946," concerning "rumors" that she was "agitatingfor a union," Marx gave it as his opinion, and he was in a position to know andundoubtedly did know the Company's attitude, that the Company "would not let"the employeesorganizeand forecast as the probable consequence of union or-ganization in the plant that the Company would "just move out the machinery,"i. e., cease operations there.In this connection, Marx observed that "some of the.girls had to work" and "he would hate to think" that Morgan, through her activi-ties on behalf of the union, might be "the cause" of those girls "losing their jobs."The meaning stands out that if it union came into the plant, the Snower Companywould cease operations and the girls would lose their jobs.Upon Morgan'sdenial that she had been "agitating" for the Union, as apparently at this paintshe had not, Marx warned her not to do so in the future. This warning by "theboss" to an employee not to exercise the right, guaranteed her by the Act, to advo-cate and support the organization of a labor union in the plant was itself, as Iview it, coercive in intendment and did not fall within the category of a mereexpression of views, argument or opinion.This is particularly true in this in-stance and generally so as to Marx's statements about the Union as they wereusually linked with a direct or implied threat of loss of job or that the Cairoplant would close or cease operations if a union was organized there.The next instance noted in the statement of facts, set out above, was the rejec-tion by Marx of an applicant for employment on the sole ground, as he stated tohis office girl, that the applicant's husband was "an agent for a laundry union"and his direction that a "memorandum to that effect be made" below her namein the application book. It was thus made quite clear to Baker, the office girl,who was at least sympathetic to the Union, that if Marx discovered that an appli-cant for work was even remotely tainted with union connections, she would not beconsidered for employment.Marx's angry reprimand of Morgan, at the furnace on February 10, in thepresence-and hearing of another employee, when he charged that Morgan had"lied" to him and had disregarded his earlier warning or admonition to her notto participate in union activity, certainly was coercive-in nature, if not in effect, 304DECISIONS OF -NATIONAL LABOR RELATIONS BOARDinsofar as Morgan was concerned as it did not halt her union activities. In asmall plant such as this, reports of such incidents generally have widespread cir-culation and are well calculated to intimidate the employees in the exercise oftheir right of self-organization.The test is, whether the employer's statementsand conduct may reasonably be said to tend to interfere with the free exercise ofhis employees' rights under the Act and not whether some individual employeewas thereby actually restrained or deterred in the exercise of such rights."Asthe union organizational activities rapidly expanded, early in February, Marxinterrogated Baker as to whether she had been "approached" about joining theUnion.Baker evaded a direct answer.On the day following a meeting of the organizing committee, the night orlate afternoon before, Marx delivered his prepared speech under the circum-stances described above.The central theme of the speech was that the ShowerCompany would not continue operations at Cairo if a union was organized at thatplant.This thought is rather adroitly woven into other parts of the speech,but is most emphasized in paragraphs 6 and 7, which are set out in full above.Here, the employees were told that the Company's Chicago plant "had alwaysresisted unionization" and that the Company "intended operating their organi-zation as a unified whole." I construe this, as undoubtedly it was intended tobe and was understood, to mean that the Company pursuant to its over-allpolicy in reference to "unionization" would not continue its operations at theCairo plant if a union were established there.This construction is supportedby the next statement to the effect that the Company could close the Cairoplant, "write it off as a total loss . . . without suffering unduly" as its "invest-ment in this plant represents a trifling amount." It will be noted, in consider-ing this speech, that Marx varies his use of terms in referring to union organi-zation and it is apparent that he uses the terms organize, unionization, and closedshop synonymously. In his statement that "We do know we will continue oper-ating as an open shop.We do not know if we will continue operating as aclosed shop," the "We" apparently includes or embraces, and is limited to,the employees and Marx, that is, in this summary of the situation confrontingthem, Marx associates himself with the employee. The meaning of this laststatement becomes clearer in the light of the following statement that, "It istrue some other firm might buy out M. Snower & Co.'s holdings in Cairo andoperate under a contract but there would be a shut-down for a protracted periodand obtaining proper machinery today is a critical problem."He illustratedthis last-mentioned difficulty about obtaining machinery by citing the experienceof another firm which had had its plant building ready for occupancy for 4months but had not yet received delivery of the necessary machinery.He madeit clear enough, I think, that as an open shop the Snower Company would con-tinue operations, but that the only likelihood of operations continuing there ifa union was organized in the plant was that some firm who would recognize,and operate under a contract with, the Union would "buy out" the SnowerCompany's holdings in Cairo.Even so, he says by inference, which I think isplainly implicit, the Snower Company would remove its machinery and a newcompany or firm would have to equip the plant, which would result in a "pro-tracted period" of unemployment.There are other passages in this speechwhich indirectly bear upon the main theme, but the language cited and discussedsufficesto demonstrate that a threat to close the plant, or that the M. Snower1N. L. R.B. v. Ford Bros.,November 15, 1948,170 F.(2d) 735(C. A.6) ; N.L. R. B.v. IllinoisToolWorks,153 F.(2d) 811, 814;N.L. R. B.v. Link-Belt Company,311 U. S.584,588. M. SNOWER & COMPANY305Company would withdraw from the operation of the plant,ifa union wasorganized, was interposed as a barrier to the union organizational efforts whichhad about that time commenced to make considerable headway.It isinteresting that before delivering it, Marx sent a copy of his speech tothe Company's Chicago office.Evidently, upon theirexamination of it, thosein authority at the Chicago office realized that the speech transgressed andthereupon wrote Marx "not to make the speech."His answer was, "I am sorry,I have already made it."A meeting of the employees interested in the organi-zation of the Union was called for the night following the speech and was heldat the Odd Fellows Hall. Less than one-half of the employees attended. Thenext day, in commenting on the union meeting of the night before, Marx toldBaker,who had attended the meeting, that "he was surprised" that she "ofall people would be dissatisfied with your job" and asked where she could "findanother as good as the one she had there." This was in line with and a con-tinuance of the course he had -assiduously pursued of implyingthat in some waythe employees' jobs and the continuance of their jobs was contingentupon theirrepudiation of the Union.Marx's statements,his speech to the employees, and his uncompromising oppo-sition to the union movement,and manner of expressing same,promptedDraper,the union organizer,to call on him on the day following the delivery of the speechto remonstrate and request that he desist from activities calculated to interferewith, restrain, or coerce the employees in their right to organize. I have relatedabove the discussion about a union in the plant, overheard by Draper, in whichMarx and three of the girl employees participated.On that occasion, Marx toldthe girls that "it would only cost this Company $15,000 to shut this plant downand that is not very much."When the girls expressed apprehension about theplant being "shut down," Marx expressed the belief that most of the girls em-ployed there would not "throw" their job and the security it afforded "overboard."Here was a reiteration of the theme of his speech and his prior statements, linkingthe continuance of operations and the girls' jobs to a repudiation of the Union.In this conversation he also told the girls, in substance, that he had talked to theCompany's officials in Chicago and that when the union activities ceased hewould have "some good news for them," which he could not tell them "now," thus,in effect, holding out a promise of benefits of some sort; in connection with theirjobs,which would accrue to them upon elimination of the union movement inthe plant. In the ensuing conversation with Draper, Marx was direct in hisstatements.He told her that the president of the Company had declared that"he would neversigna union contract . . . and would not put union labelson some of his garments and not on others and would not have a closed shopever."Marx then expressed his opinion as to how that company policy wouldbe implemented, if necessary, at the Cairo plant, I. e., "that the shop would beclosed down if the Union came in."I am constrained to observe here that although the Company's principal officershad full knowledge of the content and purport of Marx's speech to the employeesand despite the fact they apparently realized that it passed the bounds of privi-leged speech, or, at least, questioned its propriety, as evidenced by their directiontoMarx that he not deliver it, they, nevertheless, by their complete silence andinaction approved and ratified it as they took no action of any kind to repudiatethe threats and implications contained therein and to so inform the employees.I find that Marx's interrogation of Morgan and Baker about union activitiesand their union attitudes and sympathies constituted interference, restraint, andcoercion as those terms are used in Section 8 (1) of the Act. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDI further find that by the course of action pursued, as aforesaid, by and throughits agent and representative, invested with full management authority at its.Cairo plant, Marx's various statements to individual employees and groups ofemployees and to the union organizer and his speech to the employees, wherebyits employees were met, harassed and deterred in their efforts to form a laborunion by threats that if they did so the plant would be closed or its operationsthere withdrawn with the consequent loss of their jobs coupled with the impliedpromise of the benefits of job continuance and security, and other intimated butundisclosed benefits, if they would desist therefrom, Respondent interfered with,restrained, and coerced its employees at this plant in the exercise of the rights.guaranteed to them by Section 7 of the Act2 and thereby violated Section 8 (1)of the Act.C.Discharge of Katherine Morgan1.Evidence relating to the discharge of MorganA 40-hour week of five 8-hour days, Monday through. Friday, was maintained.However, the weekly wage was computed upon a week of 5 days from and includ-ing Wednesday to and including the following Tuesday.On Wednesday morning,February 19, Katherine Morgan was ill and unable to report for workShe senther "piecework tickets" for the workweek ending the day before, Wednesday,February 12, to Tuesday, February 18, both inclusive, to Marx by her husband.She stated at one point in her testimony that she told her husband to tell Marxthat she was ill and could not report for work. She also stated that when herhusband "took them (the tickets) over, Stanley knew I would not be thereHe'knew if I did not report and sent my tickets by someone else I would not be atwork."Marx testified that when Morgan's husband delivered the tickets, onFebruary 19, he did not "say anything about Katherine being ill," that hemerely "handed them to me and said `Here are Katherine's tickets,' " and thathe (Marx) "probably" said, "thank you."Marx did not make "any inquiry atthe time."Morgan's husband did not testify. It appears, and I so conclude,that on this occasion, Morgan's husband did not tell Marx that she was ill.The Morgan home, at that time, was "about half a block southeast of thefactory on the other side of the street."Morgan did not have a telephone inher home.Morgan did not feel physically able to return to work until Wednes-day, March 5, 2 full calendar weeks and 10 work days from February 18, thelast day she worked.During this time she did not call a doctor and was notunder a doctor's care nor was she confined to her bed or to her home the wholetime.However, so far as the evidence shows, the only occasions during thatperiod that she did leave her home were trips to a grocery store "across thestreet" from her home.The number of these trips is not given. She stated,that she "figured" her illness as a "gall bladder attack," that her "stomach was.swollen" and that there were "four or five days during that period" that she"could hardly wear" her clothes and that her "stomach was so swollen" she"could not fasten" her dress.22Peoples Motor Express, Inc., 74 N.L. R B. 1597;Morrison TurningCo., 77 N. L. R. B.670;Steinberg &Co., 78 N. L. R. B. 211;Artcraft Hosiery,78 N. L.R. B. 833;SunlandBiscuit Company, Inc.,78 N. L. R. B. 714;Dixie ManufacturingCo., 79 N. L. R. B. 645;Electric City DyeingCo., 79 N. L. R. B. 872;Piedmont Wagon and Manufacturing Co.,79 N. L. R. B. 967;N. L. R. B.v.HoppesMfg.Co., 170 F. (2d) 962 (C. A. 6, decidedNov. 29,1948);N. L. R. B.v. Gate City Cotton Mills,167 F.(2d) 647(C. A. 5, 1948). 307Morgan testified that at noon on Friday, February 21,'the third day of herillness andabsence from work, Nola Steele 23 came: over from the plant to visither and at that time she asked Steele to tell Marx that" she was ill and "wouldnot be in to work for a few days."With the exception that she was unable tofix the exact date, Steele corroborated Morgan's testimony concerning thisincident.Steele testified as follows : she went to see Morgan one day at noon"because I knew she (Morgan) was sick." Steele had worked that morning.She could not recall the date of this noontime visit but stated that Morgan "hadbeen sick several days."On that occasion, Morgan asked her "to tell Marxthat she (Morgan) was sick" and "would not be in to work for a few days."Upon returning to work that afternoon, Steele delivered Morgan's message toMarx "at the factory, on the second floor," and told him Morgan was "sick" and"itwould be a few days before she could come back to work." There was onlyone instance that she conveyed such a message to Marx on behalf of Morganand that was during Morgan's illness preceding her termination. Steele wentto see Morgan several times during her illness. She testified that Morgan "wasswollen a lot . . . her stomach was swollen" and "her face looked like itwas swollen."Steele "tried to get her to go see a doctor because I thought sheneeded to "Marx, called as a witness by Respondent, testified that during the period"between February 18 (the last day Morgan worked) and March 5" (the dateshe reported able to return to work) Morgan "did not get in touch with" him"to advise" him "that she was sick or could not come to work" and that no onecame to him "during that period" and told him "that Katherine Morgan hadsent them to advise that she was sick."He admitted that early in that periodhe learned of Morgan's illness, stating that he "first found out Katherine wassupposed to be sick three of four or five days after her absence," which wouldhave been "three or four or five days" after February 18.Marx said that atthat time "some of the girls told me that Katherine was sick or that he heardKatherine Morgan was sick."On cross-examination, Marx further admittedthat Nola Steele "possibly" told him that Katherine was sick and "possibly othergirls told me that too." In'reply to questions by the Trial Examiner on thisphase, Marx said that "Nola Steele told me Katherine was sick. At least I heardthat from some of the girls," that,itwas "common talk"among the girls (em-ployees) that Morgan was sick, "that he knew some of the girls had been to seeher" and knew "she was reported sick."During the morning of Wednesday, March 5, after an absence of 10 work dayson account of the illness described, feeling that she was able to return to work,Morgan went to a telephone and called Marx. The following accredited testi-mony of Morgan relates the ensuing conversation and immediate subsequentevents.R4Morgan told Marx that she "would be in that day at noon," that shecould not work that morning as the party she had engaged to "keep" her littlegirl could not report until noon.Marx said he "could not use me any more,"that "I had been off about 2 weeks and he had to inquire to find out anything23Appeared as a witness under her married name of Nola Meredith,having married afterthe events here notedNola Steele Meredith-was an employee and a friend of Morgan.See footnote 11.24The testimony of Morgan,the substance of which is here set out,was not controvertedby Marx. In fact in reply to a question by Respondent's counsel,"What was the conver-sation with Katherine Morgan on March 5,when she calledon the telephone?"Marxreplied,"I can't remember that"Later he testified,"When she(Morgan)appeared forwork, I told her that her services were no longer required." 308DECISIONSOF NATIONALLABOR RELATIONS BOARDabout me, whether I was sick or what was wrong."Morgan then said that shehad "sent word in by Nola Steele."28Marx said that she (Morgan) "knew itwas customary in other plants" that an employee when absent "should reportwithin a 24-hour period."Morgan replied, "it had not been customary in thatplant."Thereupon Marx said, "Starting now it will be the rule if girls are offmore than 24 hours without reporting they are automatically fired."The tele-phone conversation was terminated by Morgan inquiring "about coming up andgetting my things" and Marx telling her that "it would be all right for me toget them."On the following day, Morgan and Iola Baker, who had been discharged onMarch 4went together to the plant to see Marx and inquire about collectingunemployment compensation.Morgan's accredited testimony concerning state-ments by Marx on this occasion relating to her discharge or termination of heremployment was that Marx "told me that so far as my work, my speed and abilityhe would give me a reference anywhere I wanted to go, that it was absenteeismthat had fired me, not only now but in the past" and "that fromnow on it wasgoing to be the policy if the girls (when absent) did not report within 24 hoursthey were automatically fired, even if the Company was organized they wouldstill fire."Concerning this incident, Baker credibly testified that when Morganasked Marx "why she had been fired," Marx said, "he was firing her because( ofabsenteeism and the rule to report within 24 hours."Whereupon Baker toldMarx that "it was too late to tell her (Morgan) about that for we had not knownabout that rule before, any of the employees." To which Marx replied, "That isgoing to be the rule from now on." Baker also confirmed Morgan's testimonyabout Marx's statement assuring a favorable reference "as far as her (Morgan's)work was concerned." 2TOn March 5, the day he discharged Morgan, or that her employment wasdefinitely terminated,28 and the day after Baker's discharge, Marx communicatedwith the Chicago office by telephone concerning the action taken by him in respectto both girls.Following this telephone conversation, and on the same day, hewrote an undated letter to the Respondent Company directed to its Chicagooffice "attention Mr. Max Katz." 29 The first paragraph of the letter reads asfollows :In answer to your inquiry as to the reason for the discharge of KatherineMorgan and Iola Baker from our employ, I herewith give you the details :in the case of Katherine Morgan, her services was always satisfactory withthe exception that she was never dependable from the standpoint of attend-ance.Hitherto she had always managed to send me word as to reasonsfor her absenteeism within a rational time and this even when she lived inthe country, a distance of about twelve miles from town. She now lives25 Oncross-examinationMorgan stated thatshe did not"remember too exact" whetheritwasin the telephone conversation or the conversation with Marx when she went to theplant onthe following day that she reminded Marx that she had "sent word in by Nola."28The evidence relating to the alleged discriminatory dischargeof Iola Baker will beset outand reviewed later and separately.27 The testimony of Morgan and Baker aboutMarx's statements at this time concerningMorgan's discharge and the quality of her workis accepted as being generally correct.Itwas not controverted by Marx.2e The word "terminated" is used in deferenceat this timeto one positiontaken byRespondent at one pointin thehearing, hereinafter morefullydiscussed,which appearedto be thatMarxdid notreally discharge Morgan butthat in factMorganquit the employ-ment andthe insistence thatthe use ofthe term"discharge"in that connection wasimproper.20This letter is in evidence as General Counsel's Exhibit 6. M. SNOWER & COMPANY309within a short block from the plant and even sent her husband here withher envelope and tickets without so much as a "by your leave."Commoncourtesy would dictate this. If protracted absenteeism of this sort weretolerated, it would destroy every vestige of discipline in industry "0"About March 13," Harold Greenberg, a Field Examiner for the Board, calledupon Marx at the Cairo plant and discussed with him "the charges" filed hereinby the Union. In the course of that interview Marx said that at the time hedischarged Morgan and Baker he had written a letter to the Respondent Com-pany stating the reasons for their discharge and in that connection told Green-berg the grounds or reasons for the discharges he had set forth in that letter 81°Greenberg then requested that Marx supply him with a copy of the letter.Marxdemurred saying he "would rather" Greenberg "get it from the company."Marxdid not produce and Greenberg did not, on this occasion,see Marx'scopy of theletter.Thereupon Greenberg requested the Respondent Company's Chicago officeto furnish a copy of this letter. Apparently upon receipt of this requestRespond-ent concluded it would be advisable to have Marx revise and rewrite his originalletter of March 5 setting forth his reasons for dischargingMorgan and Bakerbeforesamewas submitted to the Field Examiner. According to Marx "eitherMr. Snower or Mr. Katz" called him by telephone from the Chicago office andtold him, in substance, that he would receive a "pre-written" letter, by mail,from the Chicago office for his signature as a substitute for his original letter ofMarch 5, that "they were appearing at a hearing in St. Louis and wanted certainirrelevant facts (appearing in the original letter) omitted"in this "secondletter."When Marx received the letter which had been prepared for him inthe Chicago office and directed to "M: Snower & Company," at that address,instead of merely signing and forwarding it as he had been instructed to dohe "rewrote" it with "several modifications."Referring to the letter,preparedfor him by Respondent's Chicago office, Marxsaid,"I made the letter," whichhe wrote based upon this "pre-written" letter, "conform with those facts," thatthe only material modification that he could recallwas in astatement in the"pre-written" letter that Katherine Morgan "lost money every week" which he"changed" to-read "every week but one" for "there was one week she did makeproduction," and that "there were two or three other small changes, they mayhave been changes in the wording." 32Marx then returned the "pre-written"letter which he had received from the Chicago office to that office and pursuantto instructions from either "Mr. Katz or Mr. Snower," he did not recall which,"The remainder of thisletterrelates to the discharge of Iola Baker and is not quotedat this time.The quotedfirst paragraph constitutesall that wassaid inthisletter aboutMorgan.elThis was the letterwrittenby Marx on March 5 (he statedthat as thedate) inconformity with the telephonic request of Respondent'sChicagooffice that he advise themin writingof the grounds of discharge of Morgan and Baker and is the same letter abovereferredto and fromwhich the portionrelating to Morgan is quoted in full, GeneralCounsel'sExhibit 6, see footnote No. 29.82This new, revised,rewritten and much altered letter,with both omissions from andadditionsto his originalletter,whichwas finallywritten andsigned by Marx as a sub-stitute forhis originalletter,was dated March 12. Itis apparentthatitwas pre-datedand that the whole plan was conceived and executed after Greenberg's interview withMarx "aboutMarch 13" when Marxhad divulgedthe existence of his original letter writtenMarch 5 to theCompany explainingthe groundsof the discharges.In the telephonicconversationadvisingMarx that the Chicago office was forwardinghim a preparedsubstituteletter for his signature,itwas mentionedthat the substituteletter was desired in connec-tion with Respondent's attendance at a conferenceto beheld later in St. Louis(Board'sRegional Office).The letter notifying Respondentof thatconference,according to a state-ment ofrecord byRespondent's counsel,was dated March 19.844340-50-vol 83-21 310DECISIONSOF NATIONALLABOR RELATIONS BOARDmailed the new or substitute letter in a "pre-written addressed envelope" to the.Board (at the St. Louis Regional Office)Limiting attention at this time solely to that part of the substitute letterrelating to Morgan," it will be noted that more than 2 weeks afterMorgan wasdischarged the Respondent's Chicago office in drafting the letter for Marx whichwas to be submitted and represented as a letter from him to the Company settingforth his reason or ground for dischargingMorgan,wrote as follows :Katherine Morgan was performing an operation in a sectional stitchingoperation.Her attendance was always erratic, in spite of the fact that thecompany lost money every week in an effort to make her an efficient operator.Finally, she did not appear for work at all for two weeks following the 18thof February.She sent me no word about the reason for her absence.As faras I knew she might have quit, or found herself another job.No firm canoperate successfully with this kind of attendance 85Marx dutifully copied this paragraph into the substitute letter with only onechange, adding the words "but one" after "lost money every week,"and signedand forwarded the letter.In the cross-examination of Marx his attention was directed to the followingstatement in his original and bona fide letter to the Company, "in the case ofKatherine Morgan, her services was always satisfactory with the exception thatshe' was never dependable from the standpoint of attendance."To questionsthen propounded, Marx repliedas follows :Q. So the element of the quality of her work was not considered by youwhen you discharged her, is that correct?A.Well, she always did her work well, and she was always very willingto do what she was told to do. She never was a high-speed merchant on themachines.Q. The question is, is there anything you considered in connection withher discharge other than absenteeism?A. At that time merely theabsenteeism aeQ. Did you later get some additionalreasons?A. No.'3'This new and revised letter was put in evidence as General Counsel's Exhibit 5.Thisletterwas received at the St. Louis Regional Office on March 24.Under date of April—21, Field Examiner Greenberg wrote'the Respondent, at its Chicago office, as follows :On March 24, 1947, you submitted to me a letter signed by Mr. Marx in reply to myrequest of March 19, 1947.In my discussion with Mr. Marx at Cairo I was advisedof the contents of the letter which he sent to your Chicago office and it 'appears thatthe communication which you submitted with your letter of March 24 and purportingto be the original communication of Mr. Marx has been edited....You are requestedto furnish me with a copy of the original communication sent to the Chicago officeby Stanley A. Marx setting forth his position with regard to the discharge of IolaBaker and KatherineMorgan.Respondent made no response to this request.However,upon a subpenaduces tecumRespondent at the hearing produced Marx's original letter to the Company relative to thedischarges and same was put in evidence by the General Counsel as General Counsel'sExhibit 6,heretofore referred to with the portion relating to Morgan quoted.3'The deletions,omissions,and changes from Marx's original letter relating to Bakerwill be noted later.35Last paragraph of General Counsel's lxhibit 6, constituting all that is said in thispurported letter about reasons for Morgan's discharge.asMarx's testimony as a whole indicates that in using the term absenteeism in connec-tionwith the discharge of Morgan he meant her absence from work after February 18when she was ill. iM. SNOWER & COMPANY311Q.Were you instructed to terminate Baker and Morgan by the Chicagooffice?A. No, sir.A new weekly time card, for each employee, for the ensuing 5-day workweekwas placedin the time card rack either after work hours on Tuesday afternoonor on Wednesday morning "before work stated." a7 Baker made up the cardsand, according to Marx's testimony, "she put them in the rack occasionally" andhe "did occasionally."Marx testified that "about 12 days after February 18,"which would be Sunday, March 2, or "possibly on the second Saturday after shequit," " which would be 11 calendar days, or 8 workdays, he removed Morgan'stime card from the rack because "I presumed she had quit . . . figured she hadquit," that at the time he took Morgan's time card out of the rack he decided to"dispense with" Morgan's "services," that "whenever a girl is absent over a week,without an explanation, they generally quit" and "after an employee is absentover a week without an explanation I would pull any employee's card." In thatconnection, and in reply to a question whether the time cards "were always pulledat the end of a week" if a girl had been absent without an explanation, Marxsaid : "No, they were not, especially when the girl notifies us before hand theyare going to return."Marx further said that when Morgan called him by telephone on the morningof March 5 and told him that she was ready to come back to work, he would havepermitted her to return to work if she had reported her illness to him.At thispoint, the Trial Examiner made this inquiry of Marx : "Then the reason you dis-charged her was because you say she had not reported her illness to you," towhich Marx answered : "That is right "Whereupon, counsel for Respondentprotested that the word "discharged" in the question had "confused" the witness.The position seemed to be that any assumption that Marx had discharged Morganwas improper and erroneous, that he had not discharged her at all, that, in fact,Morgan had quit her employment, or, at least, Marx having received no report ofher illness or explanation of her absence, had acted upon that assumption, andin support of this theory, Marx then, in response to questions by counsel forRespondent, said: "When I pulled her (Morgan's) card, I considered her as hav-ing quit.When she appeared for work, I told her that her services were nolonger required."This position that Marx did not discharge Morgan; taken latein his testimony and as the hearing was drawing to a close, was in the face ofMarx's original letter of March 5, wherein he set out his "reason for the dischargeof Katherine Morgan" and the identically same language used in the substituteletter which officials of the Company, at the Chicago office, themselves preparedfor Marx to sign as if it were his own letter to the Company, and the term "dis-charged" had been used throughout the preceding cross-examination of Marx andin his explanations of the termination of Morgan's employment. Shortly before,during the cross-examination of Marx, substantially the same question had beenasked and answer given as follows :Q. Can you state whether or not it was the fact Katherine (Morgan) didnot report her absence or was it the absenteeism which caused her to bedischarged?A. The fact she did not report and give an excuse.Q. And remained out without an excuse?A. Yes.17 The new workweek began on Wednesday.0 Which was Saturday,March 1. 312DECISIONSOF NATIONALLABOR RELATIONS BOARD2-Conclusion as to the dischargeof MorganI have set out the substance of, and in manyinstancesverbatim, the uncon-troverted, accredited, and accepted testimonyrelatingtoMorgan's enterprisingunion activities, showing that she was one of the first to enlist in the union cam-paign, became the leading member of the organizing committee, energeticallyendeavored,to interest her fellow employees in tho unioncause,openly carriedon union electioneering and campaigningamongthe girlsin andabout the plantbefore work hours and during lunch period and after work at the "drug store,"and informed the employees, at the plant, of scheduledunion organizationalmeetings and solicited their attendance. It was quite clear thatMarx wasinformed and fully aware of Morgan's activities and resented them. "AroundChristmas" 1946, he first charged her with union "agitation," which at thattime she denied, and very pointedly warned her that if she was not "agitatingfor a union," as he said rumor had it, not to do so, associating his warning withthe implication of danger to job tenure and security that a union in the plantinvolved.When the union campaign got under way and Morgan became a con-spicuous supporter and advocate of the Union in the plant, Marx harshly re-proached her for disobeying his previous injunction to abstain from union agita-tion and told her she had "lied" to him.Morgan had first been employed by the Marx firm about 1938. There wereseven or eight interruptions of varying length during the following 8 or 9 years,somefor periods extending over several months, the one next preceding herlast employment, which commenced in August 1946, and continued without inter-ruption with the Marx firm and then Snower to the time of her discharge, ex-tended from December 1945 to August 1946, during which time she and herhusband had operated a restaurant. She had never been discharged or laidoff, and Stanley Marx had always put her to work when she reported. She saidher return to work on several occasions, and specifically on the last occasion,after one of these interruptions, was at Marx's solicitation.When Morgan,despite Marx's personal warning and admonition to her to refrain from unionagitation, became so active and assumed a sort of leadership in promoting theUnion, Marx seemed to have taken it as a personal affront to him.He admittedon cross-examination that he "felt'-" that in supporting the Union both Morganand Baker "betrayed the confidence" he "had in them," and that he was "pos-sibly" not only "disappointed" but "somewhat angered with them for doing it."The unyielding policy of opposition by the Company and Marx to the organiza-tion of a union in the plant has been noted. It is with the background of estab-lished and, for the most part, uncontradicted facts, hereinbefore stated, in mindthat the discharge of Morgan or the termination of her employment on March 5,isnowconsidered.Ihave quoted above verbatim all that part of Marx'soriginal and bona fide letter which related to Morgan. In this letter to theCompany written,on March 5, the very day Morgan's employmentwas termi-nated,Marx stated he was setting forth his "reason for the discharge ofKatherine Morgan." It is so worded that at first blush it is somewhat difficultto determine whether Marx was claiming that he discharged Morgan for ab-senteeism generally, including both the 10 workdays she was absent on accountof illness, and absenteeism prior thereto, or as appears to me to be what he wasreally saying, that she had been absent during the period she claimed to be illwithout advising him "within a rational time" the "reasons" therefor, not asrequired by any rule about reporting, but as a matter of "common courtesy."This construction is supported by Marx's testimony that it was not "absenteeism M. SNOWER & COMPANY313which caused herto bedischarged," but that he discharged Morgan because shedid not reporther illness,had not reported and givenan excuse,had "remainedout withoutan excuse" and that he would have permitted- her return to workon March5 if shehad reported her illness to him.Thus,in his testimony, Marxreiterated and adhered to the grounds for Morgan's discharge which he firstand originallyassignedalthough they were inconsistent with other and laterclaimsinjected retroactivelyas reasonsfor that action.These will be laterdiscussed.There was much testimony about absenteeism generally, to the effect thatabsenteeism from a half day to 2 or 3 days in a week, with even longer periodsof absence not uncommon, was prevalent and frequent and had been duringboth the Marx years of operation and the period after Snower took over, thatthere was no rule about absenteeism, that Marx could not recall anyone who hadbeen discharged for absenteeism, and that none of thewitnessesrecalled anyonewho had everbeen reprimanded or discharged for absenteeism.But sinceabsenteeismgenerally, or prior to Morgan's absence on account of illness, wasnot assigned by Marx as a reason for her discharge, I shall not discuss ofanalyze the evidence relating thereto.I shall first weigh the integrity of Marx's claim that he discharged Morganbecause she did not report her illness to him and was absent during that periodwithout an explanation.Therewas no ruleabout reportingwhen absent fromwork.Marx saidthat usuallywhen agirl was absent for several days, a reportof some kind was made or explanation given, and if a girl was absent for morethan a weekand heheard nothing from her in explanation,he assumed,usuallycorrectly, that she had quit.There was nothing in the evidence to indicate thata bona fide illness was notan acceptable explanationfor absencefrom work.In fact, Marxsaid,as has beenrelated, that had Morgan reported her illness tohim, he would have permitted her to return to work.Marxdid not claim, norwas there any proof tending in the least to indicate, that Morgan was malinger-ing.The evidence is to the contrary.Apparently, when the girls did report,no sort of a formal report was required or made. An informal method of com-munication was followed. I accept and believe the testimony of Morgan thatwhen Steele visited her at noon on Friday, February 21, the third day of herabsence from work, she requested Steele to tell Marx that she was ill and "wouldnot be in to work for a few days," and the testimony of Steele, to the effect that,in the afternoon of that same day, upon returning to the plant from her noon-time visit to Morgan, she deliveredMorgan's messageto Marx, at the plant, andtold him thatMorganwas "sick" and "it would be a few days before she (Mor-gan) could go back to work." In an evasive sort of way Marxseems to denythat Steele delivered such a message to him.However, his whole testimony onthis phase of the matter tends to discredit his denial and, in fact, tends to cor-roborate Morgan and Steele. It will be recalled that he said he "first found out"Morgan was ill "about 3 or 4 or 5 days after her absence" when "some of thegirls" told him she was sick.As noted, Friday, February 21, was the third dayof Morgan's absence.The plant did not work on Saturday or Sunday, the fourthand fifth days of her absence.Thus it seems reasonable to conclude that thefirst information which came to Marx about Morgan's illness was that conveyed tohim by Steele on Friday afternoon, the third day of Morgan's absence.Then,there areMarx's admissionsthat Steele "possibly" told him Morganwas sick,that "Nola Steele told me Katherinewas sick,at least I heard that from someof the girls," .that itwas "common, talk" among the girls thatMorganwas sick,that he knew some of the girls had been to see her, and "she wasreported sick." 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that on the third day of Morgan's absence on account of illness, she sentthe message, above set out, by Steele to Marx, advising him of her illness andabsence from work on that account, and that Steele delivered that message toMarx, at the plant, during the afternoon of the same day, and that Marx was fullyadvised that Morgan's absence from work was due to illness.Yet, in the face of the testimony just reviewed, and particularly Marx's admis-'sions,more fully set out in the foregoing statements of facts, Respondent tookthe position, near the close of the hearing, that Marx did not discharge Morganat all, that after 8 workdays had passed without an explanation of Morgan's ab-sence,Marx assumed she had quit and removed her card from the rack.Marxsaid that it was at that time he decided to "dispense" with Morgan's services.When Morgan reported able to return to work, Marx said he told her that herservices were no longer required.There is no evidence tending to show that atthat time Morgan had been replaced or that Marx had no work for her, or thathe offered to return her to work at the earliest time that work was available'.Marx made no complaint as to Morgan's work.- In my opinion, Marx's own testi-mony bearing on the termination of Morgan's employment, taken as a whole,leaves the proposition that Marx, in good faith, believed Morgan had quit andthat his course of action was governed and motivated by that belief and not byher union activities, without any real or substantial support.When Morgan telephoned Marx on the morning of March 5 to report that shewas ready to return to work that day, Marx told her he "could not use" her any-more, that she "had been off about two weeks" without any explanation to himfor her absence.When she reminded him that she had "sent word" to him viaSteele,Marx did not deny that he had received such report, but implied thatcustom at other plants required that such report be made within 24 hours.Hetacitly admitted there was no such custom in that plant, but stated that there-after that would be the rule.38The next day, in talking with Morgan and Baker,he again sought to invoke the failure to report within 24-hour rule or custom,but was reminded' that none of the employees had ever before heard of such arule or custom in that plant.He seemed then to abandon that pretense as hedid not thereafter resort to it.Another example of what I believe was an endeavor to fortify the discharge ofMorgan against a possible charge of discrimination on account of her unionactivities, was the device conceived by the person or persons in the Chicago officewho drafted the letter which they directed Marx to sign and substitute for andin lieu of his original letter to the Company. In that letter they assigned asone of the reasons for her discharge that she was an inefficient operator.Al-though Morgan's efficiency had not been assigned by Marx as a reason for, or ashaving any bearing upon, her discharge and Marx considered her services as amachine operator satisfactory, as evidenced by his statement in his originalletter that "her services was always satisfactory," his statement to Morgan the'following day that so far as her "work" and "ability" were concerned, he wouldgive her a "reference anywhere" and his testimony, he signed this letter, writtensometime after March 13, purporting to set out the reasons motivating his dis-charge of Morgan on March 5, and containing this new and additional reasontherefor.In view of the foregoing, it hardly seems necessary to discuss themerits of the belated allegation of inefficiency since Marx, as a witness, did noteven claim that the quality of Morgan's work had anything whatsoever to dowith his decision to dispense with her services, and in fact, he admitted that it39He did not, as a matter of fact,thereafter announce such a rule. M. SNOWER & COMPANY315did not. I shall observe, however, as to the merits of the matter, that if the.Company had discharged all of its employees who had not by that time madeproduction, they would have had to discharge a 'very considerable portion oftheir working force.Some witnesses estimated that not over half of the em-ployees- had, by that time, made production: The girls were paid a minimumguaranteed wage. If in any I week the total piece rates equaled the guaranteedwage, a girl was said to make production that week and any excess of piecerates over the guaranteed wage was paid to her and was referred to as a bonus.For the reasons stated I am unable to give weight or credit to any of the variousexplanations advanced by Respondent purporting to show that Morgan's dis-charge was in no way related to her union activities but was for one or the otheror all the reasons produced.As I analyze and evaluate the evidence relating toMorgan's discharge, the intermeshing facts and circumstances lead undeviatinglyto but one conclusion, and I so find, that the real and motivating reason for herdischarge was her unioh activities. I therefore find that Morgan's dischargewas in violation of Section 8 (3) of the Act: In this connection, I further.'findthat, in view of the time and circumstances of her discharge, and her prominenceand leadership in the union organizational movement, the discriminatory dis-charge of Morgan was intended, and reasonably calculated, to coerce and restrainthe employees generally in the exercise of their right of self-organization in viola-tion of Section 8 (1) of the Act.D. Discharge of Iola Baker1.EvidenceBaker was employed by the Marx firm "about August 26, 1946." 40 She appliedfor office work but first went to work for the Marx firm in the factory uponassurance by Stanley Marx that "as soon as Snower took over" she would beassigned to the office, and shortly after the Snower operation commenced " Marxtransferred her to the office.Her work in the office consisted of preparing, col-lecting, and replacing the time cards, making up the pay roll,'' taking care of thecorrespondence, filing, and general office work. - The office was on the first floorbut "it was not well heated" and a desk was also provided for her use on thesecond or factory floor.Marx said she "used the upstairs desk more than thedownstairs office."Baker did some "folding" work upstairs, an operation inconnection with production.Referring to the "folding" work, Baker said, "When-ever they got behind I helped out. Some days I would work almost all day upthere (folding) and the next maybe I would not work at all." On March 4,Marx discharged Baker. In the letter which he wrote to the Company on March5,93 setting forth the grounds of discharge of both Morgan and Baker, he stated,as to the grounds for Baker's discharge :Iola Baker occupied a position requiring trust and confidence. I left thepetty cash in her charge and never bothered about checking it since I trustedher honesty.My suspicions were aroused when I considered just where anoutsider had obtained complete mailing lists of our payroll roster. I dis-40At that time her name was Martin, Iola Martin.She married one Baker the follow-ing December and is referred to generally in the testimony as Baker. In a few'instances,the name Martin is used.41 Snower took over on September 6, 1946.42Which was forwarded to the Chicago office and checks to cover same were sent fromthat office to the Cairo plant.13General Counsel'sExhibit 6. 316DECISIONSOF NATIONALLABOR RELATIONS BOARDtinctly remembered having seen her type these lists from our history recordcards.At the time I merely believed them to be for a convenient method ofoffice record but now realize that they were furnished to others, contrary toyour explicit instructions and mine, that such matters, were to be held instrict confidence.I examined the petty cash box in the safe, Tuesday, March4th.All I foundtherein was some smallchange totalling 67¢ and below thecash box a cash sack containing a slip for $10.00 cash advanced by me to paya freight bill before the arrival of our last petty cash check and for whichI have long been reimbursed.Upon Iola's arrival I asked her where she-kept the petty cash.She told me in the desk. This angered me since I hadtold her severaltimesbefore that this was to be kept in the safe. I told herthat if she could not do things our way we would have to get someone who'could.I proceeded to total the pettycashslips and they totalled $58.41. Iasked whether we had any cash on hand and she produced two five dollar billsfrom a lower drawer. In explanation ; this all occurred at the upstairs deskWhich she had beenusingbecause of the poorly heated downstairs officeIasked whether thatwas allwe had on hand and she immediately becameapologetic and defensive saying that I, needn't expect her to make it goodsince she had already paid in $20.00 and her husband had to give her $5.00of this.Iwas astounded by the mere fact that anyone should give uptwenty dollars withoutmaking some inquiriesand this was the firstintima-tion of this that I had. She stated that this shortage had existed for sometime and that she thought that I had borrowed the money. I told her that atno time had I taken anything from the drawer without telling her or leavingan I. O. U. slip.Any half way competent office girl wouldmakeinquiriesif there were a shortage of 1¢.Wouldanyone, in hisright mindretain anemployee in this sort of a situation?The figures for the discrepancyare asfollows : $10.67 cash on hand ;disbursements accounted for $58.41, shortage $30.92.I feel my responsibility in this matter in not checking this account moreassiduously and amentirely willing to make up the difference.The evidence relating to the firstmentionedconsideration which Marx statedcaused himto dischargeBaker,I.e.,a belief that Baker had madeand furnished"mailing lists" of the employees to an "outsider" or to "others" will be firstsummarized.On cross-examinationMarx was askedwho was the "outsider"referred to in that part of his letter concerning "mailing lists."To whichhe replied,"The Amalgamated Clothing Workers'organizer" (Elaine Draper).His attentionwas then directed to his statement in the letter, "I distinctlyremembered having seenher type these lists from our history record cards" andhe was asked,"To what lists do you thererefer?"His answer was, "Namesand addressesof all of ouremployees."In answersgiven to furtherquestionson cross-examination " concerningthis factor,Marxtestified as follows : thatitwasthe practice to maintain current typewritten lists of employees, that itwas "necessary" to "make new lists . . .from timeto time," that the lists hesaw Bakertyping on the occasion referred to could have been to replacepreviouslists "which were not completed," that the statementin hisletter that theselistswere furnished to an "outsider" or to "others"was basedwholly uponsuspicion,that Baker's typing of the suspected lists, to which he referred, occurredon "the day before herdischarge," that the"suspicion" that she waspreparing"Respondent's counsel did not interrogate Marx concerning this phase of the Bakerdischarge. M. SNOWER & COMPANY317the lists for the nion organizer came to him "that night" or "the evening" ofthe day they were typed, and that he discharged her the next morning.Field Examiner Greenberg testified that in his interview with Marx, "aboutMarch 13," heretofore mentioned, Marx stated, as one of the grounds for dis-charging Baker, that "he had seen her type a list of employees' names and hehad not given her any instructions to type those names and it was his opinionthat she had turned the list over to the Union which was attempting to organizethe plant."Greenberg then asked Marx whether he (Marx) "had seen or hadreason to know directly" that this list of employees "had been turned over tothe Union."Marx replied, "There are some things one does not know but onefeels."However, Marx admitted to Greenberg that the lists which he had seenBaker typing on March 3, were then (on March 13) "in the official book wherepersonnel records were kept."This admission prompted Greenberg to ask,"Since the list is in the book how did you assume she had given it away?" Marxreplied, "he just felt that way and did not know for sure." Greenberg furthertestified that, in the course of this interview, Marx further said, as furtherground for her discharge, that "Baker's cash box was short of money, thatshe was inefficient in keeping the record and . . . had had to make up someamounts because she told him that." Greenberg also stated that in reply to his(Greenberg's) inquiry Marx said "those reasons (for Baker's discharge as aboverelated) were reported to the Company at the time" and that "he had writtena letter's to them telling them about that reason" (the suspected delivery ofa list of names and addresses of employees to the union organizer).He saidhe also mentioned the cash box incident's Greenberg said that in the beginningof the interview he asked Marx "whether he would give me an affidavit," thatMarx "was unwilling to do so," that thereupon he (Greenberg) undertook tomake a written notation of the conversation "while I talked to him, what I wrotewas incorporated in a file memorandum dated the same day," and that "as bestI can remember . . .he (Marx)said, that the prime motivating factor in thelischarge was the giving of the list of employees to the Union." On cross-ex-amination Marx denied that he told Greenberg that the suspected giving of alist of-employees'names andaddresses to the Union was the "primefactor" inthe discharge of Baker and stated that on that occasion he said "It was an under-lying reason."On redirect examination counsel for Respondent inquired ofMarx and answers were given as follows :Q.Was the reason for her discharge the fact that she was making a listfor someone else?A. Possibly a secondaryreason.In the letter contrived in Respondent's Chicago office,47 and purporting to bethe letter from Marx to the Respondent Company advising "the reason for thedischarge of Katherine Morgan and Iola Baker," all references and statementsto the suspected making and transmitting by Baker of a list of employees' namesand addresses to the union organizer, appearing and set out in Marx's originalletter of March 5, were deleted and omitted and no hint or intimation of thatconsideration appears in the substituted letter supplied, as aforesaid, pursuant tou Marx's original letter (General Counsel's Exhibit 6).46'Greenberg's testimony, as above set out, and to this point, was not denied or con-troverted by Marx and is accepted as being a substantially correct version of Marx'sstatements to Greenberg concerning the grounds or reasons for his discharge of Baker.The evidence relating to a shortage -in the cash box will be later fully set out and reviewed.47 Presumably after March 19, see footnote No. 32. 318DECISIONSOF NATIONALLABOR RELATIONS BOARDthe request of the FieldExaminerfora copy of the letter to the Company aboutwhich Marx had advised him on March 13.WhenMarxwas asked why the substituted letter omitted all reference toBaker's typing and giving the union organizer the suspectedlists as a reason forher discharge, contained in his original letter, he stated that his original letter."was a little verbose and that sort of a thing and the letter I received had thatomitted."The latter part of his answer referred to the letter prepared for andsent to him by the Chicago office to be substituted for his original letter whichsubstitute he copied and forwarded to Greenberg with only minor and immaterialchanges.During the conference at the St. Louis Regional Office, on March 28.at which Respondent was represented by Katz, Greenberg inquired of Katz whythe statements "bearing on Mrs. Baker's typing a list of names and the allegationthat she gave it to the Union representative," which Marx had told him were con-tained in his letter to the Company, had been omitted from the communicationforwarded to him (Greenberg). In reply, Katz said, "because the Company isno longer relying on that aspect of the case."The further reason assigned by Marx for the discharge of Baker, as hereto-fore noted, was based upon a shortage in the petty cash box which he claimedhe discovered for the first time on the morning of March 4, the date he dischargedher.The evidence about the cash box, how it was handled and the existing short-age, consisting almost wholly of the testimony of Baker, called as a .witness by theGeneral Counsel, and Marx as a witness on behalf of the Respondent, was ratherfull and in detail andin somephases somewhat contradictory and conflicting.Shortly after Snower took over, a petty cash box containing $100 in cash was in-stalled at the Cairo plant.The petty cash fund was. used "to pay for machineparts bought locally" and to pay "freight bills" and "small bills around the plant.".While it appears that Baker generally and for the most part made the dis-bursements from the petty cash box and attended to paying the bills chargeableagainst that fund Marx also made such payments from the box.Marx says he instructed Baker "how we kept our petty cash box, $100 on handor accounted for by petty cash slips" with the "slips put under the tray in the box."Baker said she received and followed instructions to pay small local bills, of thekindmentioned, out of the petty cash funds, put the receipted bills in the box andwhen she had about $70 or $80 worth of receipted bills on hand to send them tothe Chicagooffice.That office would thensendthe Cairo plant a check, in theamount of the receipted bills so forwarded, to replenish the petty cash fund.Sheestimated that in the 5 months she worked in the office she had sent in receiptedbills, in this manner, and received checks in return byway of reimbursement, "ahalf dozen or so times."Both Bakerand Marx saidthat the petty cash box"was kept in the safe downstairs in the office."Baker said that the "safe wasnot kept locked all of the time," that it was "locked part of the timeand part ofthe time itwasn't," that she did not know the combination of the safeand "if itwas locked and a-bill came'in and Stanley (Marx) was not there I had no-wayof getting into the safe to pay the'bill so sometimes it was left unlocked," and that"the greater part of the day it was left unlocked." In this connectionBaker saidthat there were times when both she and Marx were upstairs on the productionfloor, that she did not have a key to the office downstairs and the office was leftunlocked, and that the same buildingentrancewas used for the downstairs officeand the secondfloor production or factory room.- Marx agreed thatBaker didnot know the combination of thesafe''and could not unlock the safe when''the"w Marx stated that Katz was the only,person other than himself who knew the com-bination. M. SNOWER & COMPANY319."combination was entirely thrown" in the manner in which the safe was lockedat night but said that"generally"or "usually"during the day the dial was set sothat the safe could be unlocked by merely turning "to the figure 10 and back to 0"and that Baker had been instructed how to operate this day lock and that shecould open and had opened the safe "inthatmanner."Marx said he also in-structed Baker that"when money was taken out of the box she should put in aslip for it," that when he "took money out of the box she should put in a slip" andthat "she had access to the box and if she needed a little change all right but toalways put in an IOU."Baker testified that she never at any time "borrowed money out of the box"or took any of the petty cash fund for her own use, that she did not check thebox "very often," that when the cash in the box got low she would forward thereceipted bills which had accumulated since the last previous transmittal. tothe Chicago office, that from the beginning "the box was short, not much at atime," that, "because I was new on the job I felt it was my responsibility ifthe box was short," that"I could have made some mistake in giving change ormaybe lost a bill(which she had paid)or something of the sort,"that at firstupon discovering shortages she "made up" the shortages in small amounts, "asmuch as $5 but not more than that" at any one time, that the amounts whichshe thus "made up" aggregated"as much as$20 altogether,"that at the timesshe made up shortages she "didnot knowMarx had been taking money out ofthe box," that when she "learned"or discovered that Marx was "taking moneyout of the box I didn't feel it was my responsibility to put the money back," andthat thereafter she did not make up any shortage appearing in the petty cashfund.Marx said he did not know of Baker ever having taken money from the pettycash box.He freely admitted that at various times he took money out of thebox but said that he always "accounted for it by making out IOUs or tellingIola Baker to make out one."Marx further said, "if I needed a dollar changeI would take it out of the box, I would say a couple of times a week variousweeks" and"at other times I would go without touching the box for weeks onend." In answer to the question,"what would you say was the largest amountyou took from the cash box,"Marx replied,"I suppose about $10."The following covers Baker's testimony about Marx taking money from thecash box. She said that "it was just the latter part of the time I workedthere that I saw him take it."When she saw Marx take money from the boxshe "did not ask him what amount he was taking"nor did she "ask him foran IOU." The cash box "was open and he (Marx)could help himself" and"sometimes he told me how much he was taking and sometimes he didn't." Henever did "tell me to keep track of it. . . . There was only one time I re-member him putting an IOU or anything of the sort in the box and that waswhen he took$20 to go to St. Louis to see some of his relatives or something;"At times "he would come in the office in the afternoon and say he was hungry,get money from the box and go down the street to get something to eat." Atsuch times he would say, "I am short."She had seen him at various timestake $1 or $2 from the box. Fridays he would take, "maybe $5." "Sometimesthe box balanced and sometimes it didn't. . . . Sometimes he took money,out and put it back in and it,would, balance.",She based this last statementshe said on the fact that"there were times money was taken and it.would appearback later and I figured he was the only person that would,take it." Biker'ssummary was that for some reason "the box kept getting shorter and shorter." 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn cross-examination,Bakerstated that she did not, at any time, tell Marxthere was a shortage nor did she mention the shortage to Katz of the Chicagooffice during any of his visits to the Cairo plant or advise the Chicago officeof a shortage when she transmitted receipted bills for reimbursement.As toMarx, she explained that "he was my boss," he knew he was taking "money outand that the box did not balance all the time." As to notifying the Chicagooffice, she said, "I did not feel it was my responsibility" to write the Chicagooffice of tell Mr. Katz that "there was a shortage in the box . . . because Iknew where the shortage was. . . . I knew it was Mr. Marx taking it out.After all, he was my boss." Elsie Smoot worked in the factory or productionroom as a single needle operator. She and Baker were roommates from Sep-tember to the date of Baker's marriage in ' December 1946. Smoot testifiedthat on one occasion during that period, the time is not fixed, Baker told herthere was a shortage in the cash box.Marx said that "when Snower first took over" he checked the petty cash box'.quite frequently" until "possibly the first of the year" (1947), that he "thenbecame very casual about it" and thereafter "left it pretty well in her (Baker's)charge," that he generally checked it "before sending in for a check to makeup the deficiency" and that he "probably" made a check of the box on suchoccasions in January and February."Marx asserted that at the times he checkedthe box, prior to March 4, there was no shortage and that the discrepancy dis-closed by the check he made on thatmorningwas the first knowledge or infor-mation he had of a shortage.There was some confusion in Marx's testimony concerning the time he firstmade an audit of the cash box-on the morning of March 4. On cross-examina-tion,Marx was asked, "Did you examine the cash box before or after Iola Bakercame in that morning?"He replied, "examined the cash box before she camein."At another point in the cross-examination Marx was asked, "What wasthe reason for you checking the cash box at this particular time?" In reply heexplained that "a couple of days prior" he had asked Baker "how we were fixedfor petty cash and she said we wererunninglow and I said she had bettersend for a checkand Iasked herthis morning(March 4) whether she had sentfor the check and she saidno shehad not. I went to the cash box to find outwhether the petty dash slips' had beensentoff."Later in the cross-examina-tion,Marx was asked if the suspicion which he said had come to him the nightdf March 3 that the lists he had seen Baker typing that day were intended forthe use of the unionorganizercaused hint "to look in the petty cash box" onthe morning of March 4.He answered,"it possibly helped.I alsowanted tosee whether the check-had been sent."The testimony of Marx concerning his examination or checking of the cashbox was in substance, that he looked for the cash box and found it in thelower drawer of the upstairs desk, that at that point Bakercamein and hereminded her of the instructions that the box was to be kept at all times in thesafe, that he then looked in the box and inquired of Baker wherethe cash wasand that she replied it was in thesafe,that he-then inquired as to the where-abouts of the petty cash slips, which were not in the box, and that Baker said theywere in a pigeonhole in the upstairs'desk.-It doesnot appearfrom Marx'stestimony whether atthe time Marx says Baker"came in" that she was thenreporting for work or whether she had earlier reported for work and merelyhappened to enter theroom-at thatmoment, nor doesit appear from eitherw Marx said that Baker "sent in" for the checks toreimbursethe pettycash box.However it appears that she did sowhen and ashe directed. IM. SNOWER & COMPANY321Marx's testimony or that of Baker whether the box had been in the safe duringthe preceding night and Baker had, after reporting for work, that morningtaken it from the safe to the upstairs desk.All Baker said about tills was,"About half hour after I got to work Stanley came to me and asked where thepetty cash box was. I told him and he got the petty cash box and checked theslips and cash in the box then he asked me if I knew that the box was short."On cross-examination, Baker was asked, "Isn't it a fact that on March 4, the dayMr. Marx found the shortage, the cash box was upstairs?"Her answer was,"I don't remember if it was or not."To the next question, "Isn't it a fact furtherthat there was the sum of $10 and something in the safe downstairs at the sametime?"She again answered, "I don't remember."By reference to the full textof that part of Marx's letter relating to Baker's discharge, set out above, it willbe noted that there Marx stated that he "examined the petty cash box in thesafe" the morning of March 4, that all he found in the box was some changetotaling 67 cents, that on Baker's arrival he asked her where she kept "thepetty cash" and she told him in the desk, which angered him, that the pettycash slips totaled $58.41, that upon his inquiry as to cash on hand Baker pro-duced two 5-dollar bills "from a lower drawer" and that "this all occurred atthe upstairs desk."In his testimony, Marx said he found 67 cents in the cash box and "slips" inthe amount of $54 and that when he went downstairs there was $10 in currencyin the safe "leaving $30 unaccounted for." 5"Marx stated that he then askedBaker, "why the shortage" and that "she immediately said 'I am not going tomake it up. I have paid back $20 already. I borrowed $5 from my husbandto pay back part of it,'" that he then "asked how long the shortage had existedand she said "three weeks," that he told her "if she could not do things our wayI would have to let her go," and that he thereupon fired her "because of theshortage in the cash box" and "not having any satisfactory explanation of theshortage."Baker said that when Marx asked her if she knew the box wasshort, she replied that she did and that "the box had been short practically eversince" she had worked there and that Marx then said, "I should have told him"whereupon she "told him he should know, for he took money from the box fromtime to time and that is why I wouldn't say anything about it." She furthersaid the shortage had existed "over a period of several weeks."2.Conclusion as to discharge of BakerThe facts relating to Baker have been set out in the preceding statements offact.She was the first employee contacted by the union organizer and gave theunion organizer the names of four or five employees who, she thought, mightbe interested in the Union, among whom was Morgan. The organizer was ofthe opinion that on account of her position as an office girl, Baker would not beeligible for membership in the Union.However, throughout, Baker was sym-pathetic to the union movement and while she did not actively and openly espousethe Union, as did Morgan, she did express herself as favoring the Union cause inprivate conversations with some of the girls.Marx at all times made his positionof opposition to the Union and displeasure towards those supporting it very'ao The assets as thus stated total $64.67 leaving an unaccounted shortage of $35 33.In his original letter quoted above and also the substitute letter Marx stated the assetswere cash $10.67, and petty cash slips $58 41,makinga total of $69.08 and leaving ashortage of $30.92. A I A A. I322DECISIONSOF NATIONALLABOR RELATIONS BOARDclear to Baker.I think he early discovered or suspected how she felt about theUnion.,Baker evaded his questioning early in February as to whether she hadbeen solicited to join the Union. She avoided discussing the matter with himat the various times he attempted to talk to her about union activities in theplant.I think the inference well grounded that Marx became suspicious anddistrustful of Baker when he was unable to get any response from her to hisefforts to draw her out on the Union and concluded,rightly, thatshe was sidingwith the union advocates.There are indications in the record that Marx had sources of information aboutnearly everythingthat wenton in connection with the attempt to organize theUnion, certain anti-union employees who were quick to report to him; and as hisresentment against those supporting the organization of a union increased, hecame to feel,as he admitted in his testimony,that Baker had "betrayed theconfidence"he had reposed in her and he was not only "disappointed"but "some-what angered"with her.Came his speech on the afternoon of February 12,and the meeting of the union supporters that night at the Odd Fellows'Hall whichwas the only union meeting Baker attended.The next day Marx indicated toBaker that he was informed as to those of the employees who attended themeeting, and in that connection,and as a part of the same conversation, ex-pressed surprise that she "of all people"would be dissatisfied with her job,implying that her attendance at the meeting so indicated,and asked her whereshe could"find another job as good as the one" she had there, a warning of theconsequences that might result from her union association.When, during the day of March 3, he saw her typing the list of names andaddresses of the employees,it apparently did not at first arouse his suspicion asthe compilation of that kind of list was a periodic routine in the officeHow-ever, that evening, or that night,the suspicion came to him and mounted quicklyto a conviction that she had been preparing the list for the union organizer.Apparently this was the product of his imagination for by that time he feltBaker was disloyal to him and had betrayed his confidence and he viewed herevery act through eyes.beclouded by suspicion and distrust.He could produceno facts or evidence to even remotely sustain his belief that Bkker ever gave sucha list to the union organizer.The only support he could advance for such beliefwas that "there are some things one does not know but one feels." Ten dayslater, he admitted to the Board's Field Examiner that the very lists which he hadseen taker compiling and which had aroused his fevered suspicion to thepoint of "realization,"which he speaks of in his letterof March 5,were thenreposing in the personnel file where such lists were customarily kept.The following morning, March 4, actuated by the suspicion about thelistwhichhad come to him the night before, by that time ripened into a belief,and withoutmaking any investigation whatever to see if the lists he had seen Baker typingthe day before werein the officefiles,or to determinewhethershe had typedthem in the ordinary course of periodically making up a corrected and current to,date list of employees,he made his examination of, the cash box. I do not per-,ceive the logical connection, .but Marx seems clearly to say in his letter to theCompany, that his suspicions about the cash box were aroused when he realized"Baker had furnished mailing lists of the employees"to an "outsider,"meaning,as he explained, the union organizer.On cross-examination he said his suspi-cions about the list "possibly"had something to do with causing him to check therashbox.In his letter to the Company setting forth his "reason for the dischargeof . . . Iola Baker,"he first refers to his "realization"that Baker had madeup and furnished these lists to "an outsider"or "others."The Field Examiner, M. SNOWER & COMPANY323Greenberg, testified that Marx told him the "prime motivating factor" in thedischarge of Baker "was the giving of the list of employees to the Union."Marxsaid that he told Greenberg it was an "underlying reason" and at the hearing'he called it "a secondary reason."The very fact that Respondent's officials, inthe Chicago office, unaware of what Marx had previously told the Field Examinerabout his motivation and statements made in his letter to the Company, undertookto conceal from the Examiner the motivation expressed by Marx in his lettersetting forth his reason for discharging Baker, by contriving the substitute letteromitting every vestige of what Marx had said in his bona fide letter about thesuspected lists, was, in and of itself, a significant recognition, in effect, that Marxhad been actuated by a discriminatory motive.In the face of Marx's letter, his testimony, and the other evidence adduced atthe hearing bearing on this motivation, Respondent at the hearing attempted to'dismiss this phase of the ease in its entirety by merely saying that it "no longerrelies on that aspect of the case."Nor has Respondent touched upon this aspectof the case in its brief here.Respondent seemingly would have us, in effect,expunge from the record, and give no consideration whatever to, the exhibits andevidence tending to show that the motivating factors in the discharge of Bakerwere Marx's animosity toward her because of her sympathetic support of theunion cause and his groundless belief that she lent assistance to the union organi-zational campaign by furnishing the union organizer a list of names and addressesof the employees.But, Marx's letter was put in evidence and it and his testimonyand that of Baker and Greenberg and certain other witnesses, whose testimonyrelate in some measure to this phase of the case, are a part of the record andmust be weighed and considered in passing on the case as to Baker, and in deter-mining the motivation affecting her discharge.That Marx's belief that Baker was supporting the Union and lending assistanceto the union organizer was a moving factor in his decision to discharge her isestablished by his own somewhat tempered testimony at the hearing, that it wasan underlying reason and a secondary reason. In view of the care exercised bythe Field Examiner to correctly record Marx's statements to him on March 13, Iam inclined to give credit to his testimony that Marx told him on that occasionthat it was a primary factor. The very term underlying, used by Marx, itselfimplies, what in fact the evidence and circumstances indicate that it was, a basicmotivation for her discharge.Thus, it appears that the motivation for Baker'sdischarge was her support of the Union and refusal to go along with Marx inopposing it and his increasing displeasure and animus toward her on that account.I have set out separately and in detail, and I believe objectively, the evidencerelating to the cash box incident in order to present fully that part of the caseas to Baker upon which alone Respondent would base its explanation of her dis-charge.However, as I have said, this cannot be segregated from the basicmotivation arising out of Marx's suspicion that Baker was lending assistance to,and supporting, the union organizational campaign. There were not two separate,distinct and unconnected motivations.Marx's letter reveals that lie was movedto the ultimate action taken by his suspicion or belief that Baker had furnishedthe union organizer with the list, which was the culmination of his increasingsuspicion and distrust of Baker because of her attitude toward the Union duringthe weeks the campaign had been in progress.Despite the intimation Respondent injected into the case, without directlyasserting such to be the fact, Baker was not the custodian to whom the petty cashbox was entrusted, nor was she in sole charge thereof. Primarily, it was Marx'sresponsibility.True she was instructed and authorized to make disbursements ^z4Aim324DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the box, and made the major portion of such disbursements, but Marx alsomade payments out of the box and in addition freely dipped into the box at anytime he needed ready cash.He said $10 was the largest amount he had takenat any one time, though how many times he took a sum of that or an approximateamount is not stated or estimated.Baker further testified, and I accept hertestimony in that respect, that Marx never told her to "keep track" of the moneyhe took out of the box and that she knew of only one occasion that he put an1.0. U. in the box. In the face of Baker's denial, I reject Marx's statement thathe ofttimes took money from the box and told Baker to make out an I. O. U. Hewould have it appear that he customarily went to the box, took out the money,and instead of then putting in an I. O. U. himself, told Baker to do so for him.I am not impressed with Marx's claim that the first knowledge he had of ashortage in the cash box was the morning of March 4. Despite his statement inhis letter to the Company that he had never checked the petty cash box, hetestified that he checked it "quite frequently" prior to the first of the year 1947,but became casual about it thereafter.Moreover, he had daily access to the box,put it in and took it out of the safe, frequently took money out of it for hispersonal use and made business disbursements from the box, and admittedlychecked it at the times in January and February of 1947 that the receipted billswere forwarded for reimbursement. Smoot testified that Baker told her priorto December 1946 that there was a shortage in the cash box. I think Marx musthave known, and did know, that this box was chronically out of balance or short,but be at no time prior to this morning of March 4, took Baker to task about it ormade any inquiry of her concerning the cash box or a shortage therein.Baker had worked as an office girl approximately 5 months and Marx madeno complaint about her work during that time.Marx's tendency to allow hisbias to affect his sense of proportion and valuation, and indeed, his version ofevents, is illustrated by the statement in his letter, "Any half-way competentoffice girl would make inquiries if there were a shortage of one cent" (referringto the shortage in the petty cash box).The quotation I think suffices, withoutcomment, as experience with variations in an office petty cash box is not un-common.Numerous indices of a like or similar character in his letters, state-ments, and testimony impel me to discredit his profession of shock, indignation,and surprise that a shortage existed in the cash box on the morning of March 4,and his protestations of ignorance of any shortage prior to that date and thatin his course of dealing with the cash box he had always punctiliously put anI.O. U. in the box or directed Baker to do so for him.Marx never saw or knewof Baker taking any money from the box for her own use, though he had toldher she was privileged to do so if she needed "a little change." It is my opinionthat, upon a consideration of all the evidence bearing on the matter, that afinding that Baker was solely responsible for the shortage would not be warrantedand could not be sustained.In his letter and in his testimony, Marx links his examination o2 the pettycash box onthe morning of March 4, with his suspicions and distrust of Bakeraroused by her sympathy with and support of the union cause culminating dur-ing the night of March 3, when he concluded that she had during that day pre-pared the suspected list.Marx's first order of business the next morning wasthe cash box.Even about this, his statements are characteristically confusing..He said in his letter that he examined the cash box in the safe before Baker'sarrival, and in his testimony said he found it in the drawer of the upstairsdesk.He said in his letter that when Baker arrived he asked her where shekept the petty cash and that she said in the desk and then produced two $5 bills0 M. SNOWERSaCOMPANY325from the drawer of the upstairs desk. In his testimony he said that the $10in currency was in the safe downstairs. In his letter he placed the shortage of$30.92, in his testimony he computed it as $35.33.The whole cash box incidentsavors too much of a pretext seized. upon by Marx in an endeavor to bolsterthe discharge of Baker which he had previously determined upon.Even if it be thought that some valid justification for Baker's discharge basedupon the cash box shortage, or Baker's handling of the cash box, existed, neverthe-less I am compelled, upon the evidence as a whole, to conclude that the real reasonprompting and moving Marx to discharge her was his belief that Baker was insympathy with, and had assisted, the Union and his resentment of her attitudegenerally with respect to the Union 61Although Respondent has not raised the question, and in fact has endeavored,as we have observed, to ignore Baker's suspected offense of aiding the unionorganizer as a consideration in connection with her discharge, I have consideredwhether Baker was employed in a confidential position and Marx could be saidin good faith to have believed that she had divulged confidential information tothe union organizer.While her work was predominantly office work, as herwork as a folder in connection with production was irregular, yet her work inthe office was wholly of a clerical nature. She had no supervisory authoritywhatever, performed no management functions, and had no part or authorityin the formulation or execution of labor or personnel policies or affairs.Nor,according to my way of thinking, could the suspected list, under the circum-stances, be deemed confidential matter. In this small plant the employees wereacquainted.Obtaining names and addresses of employees presented no difficultyfor the union organizer since they were easily obtainable.Furthermore, in viewof the fact the union campaign had been under way for 2 months, it is unlikelythat in this small plant, with an average of about 40 employees, that the unionorganizer, the organizing committee composed of employees, and others interestedin the Union, had not contacted the employees, did not know who were employeesand their names, and how and where they could be reached.We have alreadypointed out that such belief as Marx may have held about the suspected listswas apparently without any reasonable basis in fact and the product of hisimagination.In summation, it is my conclusion that Baker's discharge was motivatedby Marx's suspicions and the belief born thereof that she was supporting, aiding,and abetting the union organizational efforts and his feeling that in doing soshe had betrayed his confidence and acted in a disloyal manner toward him inhis efforts to defeat unionization in the plant. I therefore find that Baker's dis-charge was in violation of Section 8. (3) of the Act.IV.THEEFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent as set forth in Section III, above, occurringin connection with its operations as described in Section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practicesitwill be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.51 SunnysideWinery, 77 N. LR. B 94.844340-50-vol. 83-22 326DECISIONS OF NATIONALLABOR RELATIONS BOARDIt has been found that the Respondent discriminatorily discharged KatherineMorgan and Iola Baker because they participated in union activity and advocated,supported, and assisted the formation of, or the attempt to form, a labor unionin its said plant. It will therefore be recommended that the Respondent offerto each of these employees immediate and full reinstatement to her former, or asubstantially equivalent, position,63 without prejudice to her seniority or otherrights and privileges, and make her whole for any loss of pay she may havesuffered by reason of the Respondent's discrimination against her by payment toher of a sum of money equal to that which she normally would have earned aswages from the date of her discriminatory discharge to the date of the Respond-ent's offer of reinstatement, less her net earnings 53 during said period.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America, CIO, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Kath-erine Morgan and Iola Baker, thereby discouraging membership in a labor or-ganization, Respondent has engaged in, and is engaging in, unfair labor prac-tices,within the meaning of Section 8 (3) of the Act and Section 8 (a) (3) ofthe Act as amended.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged in,and is engaging in, unfair labor practices within the meaning of Section 8 (1)of the Act and Section 8 (a) (1) of the Act as amended.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law andupon the entire record in the case, I recommend that Respondent, M. Snower &Company, Division of Opelika Textile Mills, Inc., and its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Amalgamated Clothing Workers of America,CIO, or any other labor organization of its employees, by discriminatorily dis-charging or refusing to reinstate any of its employees or by discriminating inany other manner in regard to their hire and tenure of employment, or any termor condition of employment ;(b) Interrogating its employees concerning their union affiliations, activitiesor sympathies ;(c) Interfering with, restraining, or coercing its employees in the exercise ofthe rights guaranteed by Section 7 of the Act by threats of economic reprisalor force or promises of economic benefits ;(d) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their right to self-organization, to form labor organi-12 "Former positionwhereverpossible and if such position is no longer in existence thento a substantiallyequivalent position."The Chase National Bank of theCity of New York,San Juan, PuertoRicoBranch,65N L. It. B. 827.'13Term "net earnings" as here used,defined inCrossett Lumber Company,8 N. L. It. B.440 andRepublicSteelCorporationv. N. L. R. B.,311,13. S. 7. M. SNOWER S; COMPANY327zations, to join or assistthe Amalgamated Clothing Workers of America, CIO,or any labororganization,to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collectivebargainingor other mutual aid or protection,as guaranteedin Section 7 of theAct.2.Take the following affirmative action, which I find will effectuate the pol-icies of the Act :(a) Immediately offer to Katherine Morgan and Iola Baker each full rein-statement to her former, or a substantially equivalent, position without prejudiceto her seniority or other rights and privileges ;(b)Make whole Katherine Morgan and Iola Baker, each for any loss of payshe may have suffered by reason of Respondent's discrimination against her bypayment to her of a sum of money equal to the amount which she normally wouldhave earned as wages from the date of her discharge to the date of Respondent's-offerof reinstatement,less her net earnings during saidperiod ;(c)Post at its plant at Cairo, Illinois, copies of the notice attached heretomarked "Appendix B." Copies of said notice, to be furnished by the RegionalDirector for the Fourteenth Region, shall, after being signed by Respondent'srepresentative, be posted by Respondent and maintained by it for sixty (60)consecutive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, or coveredby any other material ;(d)Notify the Regional Director for the Fourteenth Region, in writing,within twenty (20) days from the date of service of this Intermediate Report'what steps the Respondent has taken to comply herewith.It is further recommended that, unless on or before twenty (20) days from thew&ceipt of this Intermediate Report, Respondent notifies said Regional Director,in writing, that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring Respondent to take the actionaforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) clays from the date of service of the order transferring thecase to the Board, pursuant to Section 203 45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediateReport and Recommended Order or to any,other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and six copies of a brief in support thereof ; and anyparty may, within the same period, file an original and six copies of a brief insupport of the Intermediate Report and Recommended Order. Immediately uponthe filing of such statement of exceptions and/or briefs, the party filing the sameshall serve a copy thereof upon each of the other parties. Statements of ex-ceptions and briefs shall designate by precise citation the portions of the recordrelied upon and shall be legibly printed or mimeographed, and if mimeographedshall be double spaced.Proof of service on the other parties of all papers filedwith the Board shall be promptlymade, as requiredby Section 203.85.As furtherprovided in said Section 203.46,-should any party desire permission to argue orallyibefore the Board, request thereformust be madein writing to the Board within,ten (10) days from the date of service of the order transferring the case to theBoard. 328DECISIONSOF NATIONALLABOR RELATIONS BOARDIn the event no Statement of Exceptionsis filedas provided by the aforesaidRules andRegulations, the findings, conclusions. recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 28th day of January 1949.'CHARLES L. FERGUSON,Trial Examiner.APPENDIX AI am readingthese remarks to you to prevent any distortion or misinterpreta-tion of what I have to say.I understand that you girls are about to, or have already made a decision asto whether or not you wish to be organized.As one young lady so eloquently putit, "all the S. O. B. is thinking aboutis hisjob"Maybe hes thinking about your,jobs, too; it could just be possible. In any event, it will mean very little skin offmy hide.While the job wasn't exactly thrustuponme, it was offered me with-out any solicitation on my part and became one of the conditions of purchase ofthe D. A. Marx Co. by M. Snower & Co. Should you decide in favor ofa closedshop,itwill indicate a reflection on your lack of satisfaction with the presentmanagement and Ishall notify M. Snower & Co. that they are free to terminatemy contract.We have considered the employer-employee relationship, in this plant, singularlyhappy.Any misunderstandingswerereadily adjusted on a friendly basis. Underthismanagementand that of my Father, preceding me, you have always haddirect accessto themanagementfor any complaints and grievances.Most of you have observed the tension existing in this plantsincethis issuearose.Are you happier with this division than you were before? It may interestsomeof you to know that the D. L. Marx Company operated a closed shop at one.time.One or two of you were employed here then and may remember it. Thiswas about 1920 and 1921. They had apaid businessagent here, who kept theemployees continually stirred up and divided into two camps.They were keptbusy playingunionpolitics during all their working hours.Let me say a word, here, in favor of collective bargaining. In a large plant,where workers become mere numbers, it is their only method of presenting griev-ances or complaints to the management.Also a word of praise for the nationallaborunions inour industry; both the A. F. L. International Lady GarmentWorkers Union under Dubinsky and the Amalgamated union under the late SidneyHillman, areand were recognized as splendidly operated organizations run in atruly democraticmanner.The acceptance or rejection of a contract is something entirely out of my handsand restswith the top management of M. Snower & Co. In talking with thePresident,Monday morning, and telling him of this matter, he stated that theChicago plant had always resisted unionization and that they intended operatingtheir organization as a unified whole.Their investment in this plant representsa trifling amount of their capitalization and it is my belief that they couldeasily write off the entire venture as a total loss without suffering unduly.Onthe other band, this industry promises to be a good thing for the town in ab-sorbing surplus female labor and a good thing for you in affording secureemployment, at a fair wage.The fact that you are here indicates that you wishto work,as a meansof livelihood, to supplement other income or for other goodand sufficient reasons.We do know that we will continue operatingas an open M. SNOWER& COMPANY329shop.We do not know if we will continue operating as a closed shop. Rememberthe story of the dog who wanted to swap his bone for the one that his reflectionin the water carried. It isn't always the best policy to swap the known forthe unknown.It is true that some other firm might buy out M. Snower & Co's. holdings inCairo and operate under a contract but there would be a shut down for a pro-tracted period and obtaining proper machinery today is a critical problem.Afirm in Mounds City has its building ready for four months and has been unableto start operations because of this lack.The professional organizer has probably promised you that she will obtain thesame rate for you that prevails at the Chicago plant.There is a 20%differentialin your piece-work scale. I know enough of production costs to realize that thisplant would be closed down before this would occur.This difference is largelyabsorbed by the necessity of freighting materials back and forth, duplication ofmanagement and the cost of doing business under two roofs instead of one. Shehas made much of rest periods during the morning and afternoon. You girlshave been free to take these periods with very few restrictions and these onlywhen the privilege was obviously abused.I regret, as much as you do, that the customers of M. Snower & Co. want otheritems besides short white drill coats. In apportioning work, I have tried to beas impartial as I know how to be. If 1 have favored anyone with the simplerand more preferred jobs, it has been the beginners and those of you who havelagged in production.We can't coast all the time ; every once in a while thereis a hill to climb.And let me say here that I have seldom ordered any of you todo anything. In almost every instance where I have made a request I have hadthe finest kind of cooperation and compliance and I have likewise tried to complywith your requests when they were at all reasonable and within my power.In your wash-room and hotel-room conferences,during your morning pow-wows, while I'm absent from the plant and in the visits of the organizer to yourhomes you have probably been promised a paradise.Try to remember that therejust isn't any Santa Claus and that M. Snower and Co. will still require productionto meet payrolls.In closing,let me say, that there will be no reprisals against any girl active inthismovement. It is something entirely within her rights, and we wish you toknow that your jobs are secure as long as you produce satisfactorily and on aparity with other employees,and so long as M. Snower & Co.continues to operateunder my managementin Cairo.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interfere with,restrain or discourage the organization andmembership of our employees,or any of them,in the AMALGAMATED CLOTHINGWORKERS OF AMERICA,CIO, or any other labor organization,by the interroga-tion of employees,or any of them,concerning their union affiliations,activi-ties or sympathies,or by express or implied threats to close our plant andcease operations if a labor organization is formed in the plant or by promisesof economic benefits conditioned upon our employees refraining from the11 330DECISIONSOF NATIONALLABOR RELATIONS BOARDformation of such labor organization, or by discharging, or refusing toreinstate, any of our employees, or discriminating in any other manner in re-gard to their hire and tenure of employment or any term or condition thereof,because of membership in or activity on behalf of such labororganization.WE WILL NOT, in any other manner, interfere with, restrain or coerce ouremployees in the exercise of their rights to self-organization, to form labororganizations, to join or assist the above-named Union or any other labororganization, to bargain collectively through- representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.WE WILLOFFERto Katherine Morgan and Iola Baker immediate and fullreinstatement to their former, or substantially equivalent, positions withoutprejudice to any seniority or other rights and privileges they previouslyenjoyed, and make them whole for any loss of pay suffered as a result of thediscrimination against them.All our employees are free to become or remain members of the above-namedunion or any other labor organization.M. SNOWER AND COMPANY, DIVISIONOF OPELIKA TEXTILE MILLS, INC.,Employer..By ---------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for sixty (60) days from the date hereof, andmust not be altered, defaced, or covered by any other material.11